


$60,000,000
 


 


 


 
AMENDED AND RESTATED CREDIT AGREEMENT
 


 


 


 
among
 


 


 


 
HEARTLAND FINANCIAL USA, INC.,
 
as Borrower,
 


 


 


 
THE NORTHERN TRUST COMPANY,
 
as Agent,
 


 


 


 
and the BANKS named herein
 


 


 


 
Dated as of June 8, 2007
 



--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
 


 
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 8, 2007 (this
“Agreement”), is entered into by and among HEARTLAND FINANCIAL USA, INC., a
corporation formed under the laws of the State of Delaware (the “Borrower”),
each of the banks named on the signature pages hereto under the caption “Banks”
(individually, a “Bank” and, collectively, the “Banks”) and THE NORTHERN TRUST
COMPANY, as agent for the Banks (in such capacity, together with its successors
in such capacity, the “Agent”).  All capitalized terms used herein without
definition shall have the meanings set forth in Section 9.1 of this Agreement.
 


 
WHEREAS, the Borrower, each of the Banks and the Agent are parties to a Credit
Agreement dated as of January 31, 2004 (as amended, the “Existing Credit
Agreement”);
 
WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement; and
 
WHEREAS, the Lenders and the Agent are willing to agree to such amendments, as
hereinafter set forth;
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree that the Existing Credit Agreement is hereby amended and
restated to state in its entirety as follows:
 


 
SECTION 1.  THE LOANS
 
1.1.  Revolving Credit Loans.
 
(a)  Each Bank severally agrees, on the terms and subject to the conditions of
this Agreement (including without limitation Section 1.1(c)), to make loans to
the Borrower during the period from and including the date hereof to and
including the Revolving Credit Commitment Termination Date in an aggregate
principal amount at any one time outstanding up to but not exceeding the amount
of such Bank’s Commitment as then in effect.  Subject to the terms of this
Agreement, during such period the Borrower may borrow, repay, and reborrow the
amount of the Commitments from time to time in effect by means of Prime Rate
Loans, Eurodollar Loans and Fed Funds Rate Loans and may Convert Loans of one
type into Loans of another type or Continue Eurodollar Loans; provided that no
more than five (5) Eurodollar Loans may be outstanding from each Bank at any one
time.
 
(b)  Revolving Credit Loans may be borrowed pursuant to Section 1.2, upon notice
given by the Borrower.
 
(c)  Anything in this Agreement to the contrary notwithstanding, the Banks shall
have no obligation to make any Loans if, after giving effect thereto, the Total
Credits would exceed the Total Commitments.
 
1.2.  Revolving Credit Loans Pursuant to Notice.  The Borrower may, subject to
the terms and conditions of this Agreement, borrow Revolving Credit Loans by
notice given by any two Authorized Officers to the Agent in accordance with
Section 3.5(a).  Revolving Credit Loans made pursuant to this Section 1.2 on any
day shall be in an aggregate amount not less than that specified in Section 3.4
and shall consist of Loans of the same type.  Not later than 1:00 p.m. Chicago
time on the date specified for each borrowing under this Section 1.2, each Bank
shall make available to the Agent at its principal office in Chicago, Illinois,
in immediately available funds, the amount of the Loan to be made by it on such
date.  The amount so received by the Agent shall, subject to the teens and
conditions of this Agreement, be made promptly available to the Borrower in
immediately available funds in accordance with the instructions of any two
Authorized Officers of the Borrower.
 
1.3.  Voluntary Reduction of Commitments.  The Borrower shall have the right to
terminate or reduce the aggregate amount of the Commitments at any time or from
time to time, provided that: (a) the Borrower shall give notice of each such
termination or reduction as provided in Section 3.5 hereof; (b) each partial
reduction shall be in an aggregate amount at least equal to $5,000,000 and in
integral multiples of $5,000,000; (c) the Total Commitments shall not be reduced
below the Total Credits then outstanding; (d) no such reduction shall cause the
Commitment of any Bank to be reduced below the outstanding principal amount of
Loans made by such Bank; and (e) Commitments once terminated or reduced may not
be reinstated.
 
1.4.  Prepayment, Conversions and Continuations.  Subject to Section 4.5 hereof,
the Borrower shall have the right to prepay the principal of the Loans or to
Convert Loans of one type into Loans of another type or Continue Eurodollar
Loans as such at any time, provided that: (a) the Borrower shall give the Agent
notice of each such prepayment, Conversion, or Continuation as provided in
Section 3.5 hereof; (b) prepayments shall be in a minimum principal amount of
$1,000,000 and in integral multiples of $1,000,000; and (c) Eurodollar Loans may
be prepaid, Continued, or Converted only on the last day of an Interest Period
therefor.
 
1.5.  Interest.
 
(a)  The Borrower promises to pay to the Agent for the account of each Bank
interest on the unpaid principal amount of each Loan made by such Bank for the
period from and including the date of such Loan to, but excluding, the date such
Loan shall be paid in full, (i) while such Loan is a Prime Rate Loan, for each
day at a rate per annum equal to the Prime Rate as in effect on such day minus
1.00%; (ii) while such Loan is a Eurodollar Loan, for each Interest Period
relating thereto, at a rate per annum equal to the LIBOR Rate for such Loan for
such Interest Period plus 1.15%; and (iii) while such Loan is a Fed Funds Rate
Loan for each day, at a rate per annum equal to the Fed Funds Rate as in effect
on such day plus 1.15%.
 
(b)  Notwithstanding the foregoing, the Borrower will pay to the Agent for the
account of the Bank entitled thereto interest at the Post-Default Rate on (i)
any principal of any Loan and (ii) (to the fullest extent permitted by law) any
interest or other amount payable by the Borrower hereunder or under any Note
which shall not be paid in full when due (whether at stated maturity, by
acceleration or otherwise), for each day during the period from and including
the due date thereof to but excluding the date the same is paid in full.
 
(c)  Accrued interest shall be payable in (i) in the case of Prime Rate Loans,
monthly in arrears on the last Business Day of the month, (ii) in the case of
Fed Funds Rate Loans, monthly in arrears on the last Business Day of the month,
(iii) in the case of a Eurodollar Loan, on the last day of each Interest Period
thereof, and (iv) in the case of any Loan, upon the payment or prepayment
thereof or the Conversion of such Loan to a Loan of another type (but only on
the principal amount so paid, prepaid, or Converted); provided, that interest
payable at the Post-Default Rate, if any, shall be payable from time to time on
demand and interest on any Loan that is Converted into a Prime Rate Loan
pursuant to Section 4.4 hereof shall be payable on the date of Conversion (but
only to the extent so Converted).
 
1.6.  Lending Offices.  The Loans of each type made by each Bank shall be made
and maintained at such Bank’s Applicable Lending Office for Loans of such type.
 
1.7.  Several Obligations; Remedies Independent.  The obligations of the Banks
under this Agreement are several and the failure of any Bank to make any Loan on
the date specified therefor shall not relieve any other Bank of its obligation
to make the Loan to be made by it on such date, but neither any Bank nor the
Agent shall be responsible for the failure of any other Bank to make any
Loan.  The amounts payable by the Borrower at any time hereunder and under the
Notes to the Agent and each Bank shall be a separate and independent debt, and
the Agent and each Bank shall be entitled to protect and enforce its rights
arising out of this Agreement and the Notes, and it shall not be necessary for
any other Bank or the Agent to consent to, or be joined as an additional party
in, any proceedings for such purposes.
 
1.8.  Notes.  The obligation of the Borrower to pay principal of and interest on
the Loans made by each Bank hereunder shall be evidenced by a single promissory
note of the Borrower payable to such Bank in substantially the form of Exhibit A
hereto.  The date, amount, and type of each Loan made by each Bank, and the date
and amount of each payment made on account of the principal thereof, shall be
recorded by such Bank on its books and, prior to any transfer of any Note
evidencing such Loan held by it, endorsed by such Bank on the schedule attached
to such Note or any continuation thereof; provided, however, that any failure to
so record shall not affect the Borrower’s obligations under this Agreement or
the Notes.
 
1.9.  Business Day Payments.  If the due date of any amount payable hereunder
shall fall on a day, which shall not be a Business Day, the due date of such
amount shall be postponed to the next Business Day thereafter.
 
1.10.  Extension of Commitments and Replacement of Banks.
 
(a)  The Borrower may request an extension of the Revolving Credit Commitment
Termination Date by submitting a request for extension to the Agent and each
Bank (other than a Bank excluded from such request as provided in the last
sentence of this Section 1.10(a)) (each such request being an “Extension
Request”) no later than sixty (60) days prior to the then existing Revolving
Credit Commitment Termination Date.  The Agent and each Bank receiving such an
Extension Request may, in accordance with such Extension Request but in the
absolute and sole discretion of the Agent and such Bank, agree to extend the
Revolving Credit Commitment Termination Date by delivering to the Borrower and
the Agent an irrevocable notice (a “Consent Notice”) to such effect, which
consent shall specifically refer to this Section 1.10 and which shall be given
no later than thirty (30) days prior to the then existing Revolving Credit
Commitment Termination Date (the period between the receipt of the Extension
Notice and the 30-day deadline for response being referred to as the “Consent
Period”).  The new Revolving Credit Commitment Termination Date shall be no more
than 364 days after the current Revolving Credit Commitment Termination
Date.  No Extension Request shall be effective with respect to a Bank (i) that,
by a notice (a “Withdrawal Notice”) to the Borrower and the Agent during the
Consent Period, declines to consent to such extension or (ii) that has failed to
respond to the Borrower and the Agent within the Consent Period or (iii) that
was excluded from the Borrower’s Extension Request (each such Bank giving a
Withdrawal Notice or failing to respond in a timely manner or being excluded
from the Borrower’s Extension Request being called a “Withdrawing Bank”).  So
long as no Default exists, the Borrower may elect to exclude any Bank from its
request for extension of the Revolving Credit Termination Date pursuant to this
Section 1.10(a) by providing a notice to such effect to the Agent and the Banks.
 
(b)  The Borrower may replace any Withdrawing Bank during the 25-day period (the
“Replacement Period”) commencing at the end of the Consent Period and ending on
(and including) the date five days before the Revolving Credit Commitment
Termination Date then in effect, provided, that (i) no Default shall have
occurred and be continuing, (ii) the Bank being replaced has been paid in full
of all its Loans, including principal and interest, and other amounts due to it
hereunder, (iii) the Total Commitments shall remain unchanged following such
replacement, (iv) any such replacement bank assumes all the rights and
obligations of a “Bank” hereunder pursuant to such accession documentation as
the Agent shall specify pursuant to Section 1.10(d), and (v) the Agent shall
have consented to such replacement bank, which consent shall not be unreasonably
withheld.
 
(c)  If the Agent does not timely provide a Consent Notice as to an Extension
Request, or if there is a Withdrawing Bank and the Borrower does not find a
replacement bank which satisfies all the conditions stated in Section 1.10(b) by
the end of the Replacement Period, the Revolving Credit Commitment Termination
Date shall not be extended, any Withdrawing Bank shall continue to be a Bank
hereunder, and its Commitments shall expire on the Revolving Credit Commitment
Termination Date as provided herein without giving effect to any extension.  If
all of the Banks and the Agent provide a Consent Notice with respect to an
Extension Request and there is no Withdrawing Bank, or if all of the Banks
(other than any Withdrawing Bank) and the Agent give a Consent Notice and each
Withdrawing Bank is replaced by a replacement bank during the Replacement Period
and all the conditions stated in Section 1.10(b) shall be satisfied with respect
to such replacement bank, then the Revolving Credit Commitment Termination Date
shall be extended in accordance with the relevant Extension Request, the
Commitments shall be extended accordingly, and any Withdrawing Bank shall be
discharged from its Commitment and any other obligation as a Bank which arises
after the date which would have been the Revolving Credit Commitment Termination
Date but for such extension.
 
(d)  Any replacement bank may become a “Bank” under this Agreement by executing
and delivering to the Borrower and the Agent an accession agreement in form and
substance satisfactory to the Agent and the Borrower and such related
documentation as shall be satisfactory in form and substance to the Borrower and
the Agent, pursuant to which such bank shall assume the rights, privileges,
duties, and obligations of a “Bank” hereunder.  Upon the effectiveness of any
such accession agreement and related documentation, the acceding bank shall
become a “Bank” for all purposes of this Agreement having the Commitments
specified in such accession agreement.
 
(e)  The Agent shall promptly provide a copy of each accession agreement to each
of the Banks.
 
(f)  If any Loans shall be outstanding at the time an accession agreement
becomes effective, the Borrower shall repay such portion of such Loans and
borrow an equal principal amount of new Loans from the Bank which has acceded so
that after giving effect to such prepayment and borrowing the Loans are held pro
rata among the Banks in accordance with the Commitments.  The Banks shall make
disbursements among themselves to give effect to such prepayment and borrowing
pursuant to instructions from the Agent.  The Borrower shall pay accrued
interest to the date of prepayment on any Loans so prepaid, together with any
amounts payable as a result of such prepayment pursuant to Section 4.5, such
prepayments being due on the date of such prepayments.  Any Eurodollar Loans
made by such acceding Bank shall be (if not made on the first day of the
relevant Interest Period(s) for Eurodollar Loans hereunder) at such rate(s) per
annum as shall be set forth in the accession agreement.
 
1.11.  Repayment.  All principal amounts on the Loans shall be payable on the
Revolving Credit Commitment Termination Date, or, if sooner, as provided in
Section 8.2.
 
1.12.  Existing Credit Agreement.    The outstanding indebtedness, including
principal, interest and fees, under the Existing Credit Agreement shall remain
outstanding as shall be evidenced by this Agreement and shall be payable as
scheduled in the Existing Credit Agreement.
 
SECTION 2.  FEES
 
2.1.  Facility Fee.  The Borrower shall pay to the Agent for the account of each
Bank a facility fee on the amount of such Bank’s Commitment, for the period from
and including the date of this Agreement to, but not including the earlier of
the date such Commitment is terminated or the Revolving Credit Commitment
Termination Date, at the rate per annum of 0.125%.  The accrued facility fee in
respect of the Commitments shall be payable in arrears on the last Business Day
of each calendar quarter in each year, beginning with the first of such dates to
occur after the date of this Agreement, and on the earlier of the date the
Commitments are terminated or the Revolving Credit Commitment Termination Date.
 
2.2.  Agency Fee.  The Borrower shall pay to the Agent for the account of the
Agent such agency fee as shall be set forth in a letter agreement dated the date
of this Agreement between the Agent and the Borrower.
 
SECTION 3.  THE PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.
 
3.1.  Payments.
 
(a)  Except to the extent otherwise provided herein, all payments and
prepayments of principal, interest, fees and other amounts to be made by the
Borrower under this Agreement and the Notes shall be made in Dollars, in
immediately available funds, without deduction, set-off, or counterclaim, to the
Agent, for the benefit of the Agent and the Banks, at such account as it may
specify, not later than 11:00 a.m. Chicago time on the date on which such
payment shall become due (each such payment made after such time to be deemed to
have been made on the next succeeding Business Day).
 
(b)  Each payment received by the Agent under this Agreement or any Note for the
account of a Bank shall be paid promptly to such Bank, in immediately available
funds, for the account of such Bank’s Applicable Lending Office for the Loan in
respect of which such payment is made.
 
3.2.  Pro Rata Treatment.  Except to the extent otherwise provided herein: (a)
the borrowing from the Banks of Loans under Section 1.2 hereof shall be made
from the Banks, and the payment of the facility fee under Section 2.1 hereof
shall be made for the account of the Banks, and each reduction of the
Commitments pursuant to Section 1.3 hereof shall be applied to the Commitments
of the Banks, pro rata according to the amounts of their respective Percentages;
(b) the making, Conversion, and Continuation of Loans of a particular type
(other than Conversions provided for by Section 4.4 hereof) shall be pro rata
among the Banks according to the amounts of their respective Percentages; (c)
each payment or prepayment of principal by the Borrower shall be made for the
account of the Banks pro rata in accordance with the respective unpaid principal
amounts of the Loans held by the Banks; and (d) each payment of interest on
Loans by the Borrower shall be made for the account of the Banks pro rata in
accordance with the amounts of interest due and payable to the respective Banks.
 
3.3.  Computations.  Interest and fees shall be computed on the basis of a year
of 360 days and actual days elapsed (including the first day but excluding the
last day) occurring in the period for which payable.
 
3.4.  Minimum Amounts.  Except for Conversions or prepayments made pursuant to
Section 4.4 hereof, each borrowing pursuant to Section 1.2, Conversion, and
prepayment of principal of Loans shall be in an amount at least equal to
$1,000,000 and in integral multiples of $1,000,000 (prepayments or Conversions
of or into Loans of different types or, in the case of Eurodollar Loans, having
different Interest Periods at the same time hereunder to be deemed separate
Conversions and prepayments for purposes of the foregoing, one for each type or
Interest Period).  Anything in this Agreement to the contrary notwithstanding,
the aggregate principal amount of Eurodollar Loans having the same Interest
Period shall be at least equal to $1,000,000 and if any Eurodollar Loans would
otherwise be in a lesser principal amount for any period, such Loans shall be
Prime Rate Loans during such period.
 
3.5.  Certain Notices.
 
(a)  Notices by the Borrower to the Agent of voluntary reductions of the
Commitments, borrowings, Conversions, Continuation and prepayments of Loans, of
type of Loans, and of the duration of Interest Periods shall be irrevocable and
shall be effective only if received by the Agent not later than 10:00 a.m.
Chicago time on the number of Business Days prior to the date of the relevant
reduction, borrowing, Conversion, Continuation or prepayment or the first day of
such Interest Period specified below:
 
 
 
Notice
Business
Days Prior
Reduction of Commitments
five
Borrowing or prepayment of, or Conversions into, Prime Rate Loans or Fed Funds
Rate Loans
 
same day
Borrowing or prepayment of, Conversions into, Continuations as, or duration of
Interest Period for, Eurodollar Loans
 
three



(b)  Each notice of reduction of the Commitments shall specify the amount of
such reduction.  Each notice of borrowing, Conversion, Continuation, or
prepayment shall specify the Loans to be borrowed, Converted, Continued, or
prepaid and the amount (subject to Section 3.4 hereof) and type of the Loans to
be borrowed, Converted, Continued, or prepaid and the date of Conversion,
Continuation, or prepayment (which shall be a Business Day).  Each such notice
of the duration of an Interest Period shall specify the Loans to which such
Interest Period is to relate.  The Agent shall promptly notify the Banks of the
contents of each such notice.
 
(c)  In the event that the Borrower fails to select the type of Loan or the
duration of any Interest Period for any Eurodollar Loan within the time period
and otherwise as provided in this Section 3.5, such Loan (if outstanding as a
Eurodollar Loan) will be automatically Converted into a Prime Rate Loan on the
last day of the then current Interest Period for such Loan or will be made as a
Prime Rate Loan; provided, that the Borrower shall continue to have the right to
Convert any such Loan on the terms and conditions of this Agreement.
 
3.6.  Non-Receipt of Funds by the Agent.  Unless the Agent shall have been
notified by a Bank or the Borrower (the “Payor”) prior to the date on which the
Payor is scheduled to make a payment to the Agent (a “Required Payment”), which
notice shall be effective upon receipt, that the Payor does not intend to make
the Required Payment to the Agent, the Agent may assume that the Required
Payment has been made and may in reliance upon such assumption (but shall not be
required to) make the amount thereof available to the intended recipient(s) on
such date and, if the Payor has not in fact made the Required Payment to the
Agent, the recipient(s) of such payment shall, on demand, repay to the Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
the Agent until the date the Agent recovers such amount at a rate per annum
equal to (if the recipient is the Borrower) the Prime Rate for such day, and (if
the recipient is a Bank) the Fed Funds Rate for such day as determined by the
Agent; and if such recipient(s) shall fail promptly to make such payment, the
Agent shall be entitled to recover such amount, on demand, from the Payor,
together with interest as aforesaid at the Prime Rate (if the Payor is the
Borrower) or the Fed Funds Rate (if the Payor is a Bank).
 
3.7.  Sharing of Payments.  If any Bank shall obtain payment in any manner
whatsoever of any principal of or interest on any Loan or any other amount due
hereunder or under the Notes and, as a result of such payment, such Bank shall
have received a greater percentage of the principal or interest or such other
amount then due hereunder or under the Notes by the Borrower to such Bank than
the percentage received by any other Banks, it shall promptly purchase from such
other Banks participations in the Loans made by such other Banks in such amounts
and make such other adjustments from time to time as shall be equitable to the
end that all the Banks shall share the benefit of such excess payment pro rata
in accordance with the unpaid principal and/or interest on the Loans held by
each of the Banks.  To such end all the Banks shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.
 
SECTION 4.  YIELD, CAPITAL MAINTENANCE AND TAX PROVISIONS
 
4.1.  Additional Costs.
 
(a)  The Borrower shall pay directly to each Bank from time to time on demand
such amounts as such Bank may determine to be necessary to compensate it for any
costs which such Bank determines are attributable to its making or maintaining
of any Eurodollar Loans or Fed Funds Rate Loans or its obligation to make any
Eurodollar Loans or Fed Funds Rate Loans hereunder, or any reduction in any
amount received or receivable by such Bank hereunder in respect of any
Eurodollar Loans or Fed Funds Rate Loans or such obligation (such increases in
costs and reductions in amounts received or receivable being herein called
“Additional Costs”), resulting from any Regulatory Change which:
 
(i)  changes the basis of taxation of any amounts payable to such Bank under
this Agreement or its Note (other than taxes on the overall net income of such
Bank or its Applicable Lending Office imposed by the United States of America or
by the jurisdiction in which such Bank has its principal office or such
Applicable Lending Office);
 
(ii)  imposes, modifies, or deems applicable any reserve, special deposit, or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, such Bank or the Commitment of such
Bank in respect of Eurodollar Loans or Fed Funds Rate Loans; or
 
(iii)  imposes any other condition affecting this Agreement or its Note (or any
of such extensions of credit or liabilities) or Commitment in respect of
Eurodollar Loans or Fed Funds Rate Loans.
 
(b)  Without limiting the effect of the foregoing provisions of this Section 4.1
(but without duplication), the Borrower shall pay directly to each Bank from
time to time on demand such amounts as such Bank may determine to be necessary
to compensate such Bank or any Person controlling such Bank for any increased
costs which it determines are attributable to the maintenance by such Bank or
such Person (or any Applicable Lending Office) of capital in respect of such
Bank’s Commitment or Loans as a result of any Regulatory Change, such
compensation to include, without limitation, an amount equal to any reduction of
the rate of return on assets or equity of such Bank or such Person (or any
Applicable Lending Office) to a level below that which such Bank or such Person
(or any Applicable Lending Office), taking into account its policies concerning
capital adequacy, could have achieved but for such Regulatory Change.
 
(c)  Each Bank will notify the Borrower of any event occurring after the date of
this Agreement that will entitle such Bank to compensation under paragraph (a)
or (b) of this Section 4.1 as promptly as practicable.  Together with the
delivery of such notice, the relevant Bank will furnish to the Borrower a
certificate setting forth the basis and amount of each request by such Bank for
compensation under paragraph (a) or (b) of this Section 4.1.  Determinations and
allocations by any Bank for purposes of this Section 4.1 of the effect of any
Regulatory Change, law, regulation, or request of any central bank or other
monetary authority and computations of amounts payable set forth in the
certificate referred to in the preceding sentence shall be made in good faith
and shall be conclusive and binding on the Borrower in the absence of manifest
error.
 
4.2.  Limitation on Types of Loans.  Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any LIBOR Base Rate for
any Interest Period for any Eurodollar Loans or determination of the Fed Funds
Rate for any Fed Funds Rate Loans:
 
(a)  the Agent determines (which determination shall be conclusive) that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBOR Base Rate” or “Fed Funds Rate,” as the case may be, are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining the LIBOR Base Rate for such Interest Period or the Fed
Funds Rate for such day, as the case may be, as provided herein; or
 
(b)  any Bank determines (which determination shall be conclusive) and notifies
the Agent that the relevant rates of interest referred to in the definition of
(i) “LIBOR Base Rate” for such Interest Period are not likely to adequately
cover the cost to such Bank of making or maintaining its Eurodollar Loan for
such Interest Period or (ii) “Fed Funds Rate” are not likely to adequately cover
the cost of such Bank of making or maintaining its Fed Funds Rate Loans;
 
then with respect to Loans of the affected type, the Agent shall give the
Borrower and each Bank prompt notice thereof, and so long as such condition
remains in effect, the affected Banks shall be under no obligation to make or
Continue Loans of the affected type and the Borrower shall either prepay (on the
last day of the current Interest Period for any outstanding Eurodollar Loans)
each affected Bank’s Loans of the affected type or Convert (on the last day of
the current Interest Period for any outstanding Eurodollar Loans) such Loans to
a type which are not so affected in accordance with Section 1.4 hereof.
 
4.3.  Illegality.  Notwithstanding any other provision of this Agreement, in the
event that because of any Regulatory Change it becomes unlawful for any Bank or
its Applicable Lending Office to honor its obligation to make or maintain
Eurodollar Loans or Fed Funds Rate Loans, then such Bank shall promptly notify
the Borrower thereof (with a copy to the Agent) and such Bank’s obligation to
make or Continue, or to Convert Loans into, the affected type of Loans or to
make or Convert the affected type of Loans shall be suspended until such time as
such Bank may again make and maintain the affected type of Loans (in which case
the provisions of Section 4.4 hereof shall be applicable).
 
4.4.  Treatment of Affected Loans.
 
(a)  If the obligation of any Bank to make or Continue, or to Convert Loans
into, Eurodollar Loans or Fed Funds Rate Loans is suspended pursuant to Section
4.2 or 4.3 hereof (such Loans being called “Affected Loans” in this Section
4.4), such Bank’s Affected Loans shall be automatically Converted into Prime
Rate Loans on the last day(s) of the then current Interest Period(s) unless
sooner required under the Regulatory Change referred to in Section 4.3  and,
unless and until such Bank gives notice as provided below that the circumstances
specified in Section 4.2 or 4.3 hereof which gave rise to such Conversion no
longer exist:
 
(i)  to the extent that such Bank’s Affected Loans have been so Converted, all
payments and prepayments of principal which would otherwise be applied to such
Bank’s Affected Loans shall be applied instead to its Prime Rate Loans; and
 
(ii)  all Loans which would otherwise be made or Continued by such Bank as
Affected Loans shall be made or Continued instead as Prime Rate Loans and all
Loans of such Bank which would otherwise be Converted into Affected Loans shall
remain as Prime Rate Loans.
 
(b)  If such Bank gives notice to the Borrower (with a copy to the Agent) that
circumstances specified in Section 4.2 or 4.3 hereof which gave rise to the
Conversion of such Bank’s Affected Loans pursuant to this Section 4.4 no longer
exist (which such Bank agrees to do promptly upon such circumstances ceasing to
exist) at a time when Affected Loans are outstanding, such Bank’s Prime Rate
Loans shall be automatically Converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Affected Loans to the extent
necessary so that, after giving effect thereto, all Affected Loans are held pro
rata (as to principal amounts, types and Interest Periods) in accordance with
the Commitments.
 
4.5.  Compensation.
 
(a)  The Borrower shall pay to the Agent for the account of each Bank, upon the
demand of such Bank through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Bank) to compensate it for any
loss, cost or expense which such Bank determines are attributable to (i) any
payment, prepayment or Conversion of a Eurodollar Loan made by such Bank for any
reason (including, without limitation, the acceleration of the Loans pursuant to
Section 8 hereof) on a date other than the last day of an Interest Period for
such Loan; or (ii) any failure by the Borrower for any reason (including,
without limitation, the failure of any of the conditions precedent specified in
Section 5 hereof to be satisfied) to borrow a Eurodollar Loan from such Bank on
the date of the making of such Loan specified as provided in this Agreement.
 
(b)  Without limiting the effect of Section 4.5(a), such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
which otherwise would have accrued on the principal amount so paid, prepaid or
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan which would have commenced on the date specified
for such borrowing) at the applicable rate of interest for such Loan over (ii)
the interest component of the amount such Bank would have bid in the London
interbank market for Dollar deposits of leading banks in amounts comparable to
such principal amount and with maturities comparable to such period (as
reasonably determined by such Bank).
 
(c)  Any Bank requesting compensation pursuant to this Section 4.5 shall provide
to the Borrower a certificate showing its computation of the amount requested,
which shall be conclusive and binding on the Borrower in the absence of manifest
error.
 
4.6.  Taxes.  The Borrower covenants and agrees that:
 
(a)  All payments on account of the principal of and interest on the Loans and
all other amounts payable by the Borrower under or in respect of this Agreement
or the Notes or the letter agreement referred to in Section 2.2 hereof,
including amounts payable under paragraph (c) of this Section 4.6, shall be made
free and clear of and without reduction by reason of any present or future
income, stamp and other taxes, levies, deductions, charges and withholdings
whatsoever imposed, assessed, levied or collected by any state, nation or other
governmental authority (other than taxes on the overall net income of such Bank
or its Applicable Lending Office imposed by the United States of America or the
jurisdiction in which such Bank has its principal office or such Applicable
Lending Office, such excluded taxes being called “Excluded Taxes”), or any
political subdivision or taxing authority thereof or therein (each, a “Taxing
Authority”), and interest thereon and penalties with respect thereto, if any, on
or in respect of (i) this Agreement, the Notes, the Commitments, the Loans or
the letter agreement referred to in Section 2.2 hereof, (ii) the registration,
notarization or other formalization of any thereof, (iii) any payments of
principal, interest, charges, fees or other amounts made on, under or in respect
thereof, or (iv) any of the income, profits or revenues of the Agent, any Bank
or any Applicable Lending Office as a result of the transactions contemplated
hereby other than Excluded Taxes (collectively, “Taxes”), all of which will be
paid by the Borrower, for its own account, prior to the date on which penalties
attach thereto.
 
(b)  The Borrower will indemnify the Agent and each Bank against, and reimburse
the Agent and each Bank on demand for, any Taxes and any loss, liability, claim
or expense, including interest, penalties and legal fees, which the Agent or any
Bank may incur at any time arising out of or in connection with any failure of
the Borrower to make any payment of Taxes when due.
 
(c)  In the event that the Borrower is required by applicable law, decree or
regulation to deduct or withhold any Taxes from any amount payable on, under or
in respect of this Agreement or the Notes or the letter agreement referred to in
Section 2.2 hereof, the Borrower shall withhold such amount and pay it to the
relevant Taxing Authority and shall pay to the Agent or the Banks such
additional amount as may be required, after such deduction or withholding, to
enable the Agent or the Banks to receive from the Borrower an amount equal to
the full amount stated to be payable under this Agreement or the Notes or the
letter agreement referred to in Section 2.2 hereof.
 
(d)  The Borrower shall furnish to the Agent original or certified copies of tax
receipts in respect of any withholding of Taxes required under this Section 4.6
within thirty (30) days after the date of the payment of interest or other
amount in respect of which any withholding was required to be made, and the
Borrower shall promptly furnish to the Agent any other information, documents
and receipts that the Agent may require, in its sole discretion from time to
time, to establish to its satisfaction that full and timely payment has been
made of all Taxes required to be paid hereunder.
 
(e)  The covenants and agreements of the Borrower under this Section 4.6 shall
survive the repayment of the Loans and payment of other amounts payable under
this Agreement, the Notes and the letter agreement referred to in Section 2.2
hereof.
 
(f)  At least five Business Days prior to the first date on which interest or
fees are payable hereunder for the account of any Bank, each Bank that is not
incorporated under the laws of the United States of America or a state thereof
agrees that it will deliver to each of the Borrower and the Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN, W-8ECI
or W-8IMY, certifying in either case that such Bank is entitled to receive
payments under this Agreement arid the Notes without deduction or withholding of
any United States federal income taxes.  Each Bank which is so obligated to
deliver a Form W-8BEN, W-8ECI or W-8IMY further undertakes to deliver to each of
the Borrower and the Agent two additional copies of such form (or a successor
form) on or before the date that such form expires or becomes obsolete or after
the occurrence of any event requiring a change in the most recent form so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Borrower or the Agent, in each case
certifying that such Bank is entitled to receive payments under this Agreement
and the Notes without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Bank from duly completing and delivering any such
form with respect to it and such Bank advises the Borrower and the Agent that it
is not capable of receiving payments without any deduction or withholding of
United States federal income tax.
 
SECTION 5.  CONDITIONS PRECEDENT
 
5.1.  Initial Credit Extension.  The amendment and restatement of the Existing
Credit Agreement and the obligation of each Bank to make its initial Loan
hereunder is subject to the receipt by the Agent of the following documents and
payments, each of which documents shall be satisfactory to the Agent in form and
substance:
 
(a)  Agreement.  This Agreement, duly completed and executed.
 
(b)  Notes.  The Notes, duly completed and executed.
 
(c)  Borrower Corporate Action.  The certificate of incorporation (certified by
the Secretary of State of Delaware dated no earlier than 30 days prior to this
Agreement) and bylaws of the Borrower and all corporate action taken by the
Borrower authorizing this Agreement and the Notes and the borrowing by the
Borrower hereunder (including the resolutions of the Board of Directors of the
Borrower authorizing the transactions contemplated hereby), in each case,
certified by the secretary or assistant secretary of the Borrower.
 
(d)  Borrower Incumbency.  A certificate of the secretary or assistant secretary
of the Borrower naming and setting forth the specimen signature of each of the
officers of the Borrower (i) who is authorized to sign on its behalf this
Agreement or the Notes and (ii) who is (A) an Authorized Officer or (B) who
will, until replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications (other than notices required to be given
by an Authorized Officer) in connection with this Agreement and the transactions
contemplated hereby.
 
(e)  Officer’s Certificate.  A certificate of a senior officer of the Borrower
dated the date of the initial Credit Extension to the effect that on and as of
such date: (i) no Default shall have occurred and be continuing; and (ii) the
representations and warranties made by the Borrower in Section 6 hereof are true
and correct with the same force and effect as if made on and as of such date.
 
(f)  Opinion of Counsel of Borrower.  An opinion of counsel of the Borrower,
substantially in the form of Exhibit B hereto.
 
(g)  Approvals.  Certified copies of any filings, authorizations, approvals,
licenses, consents or registrations necessary in order for the Borrower to
execute, deliver and perform this Agreement or the Notes.
 
(h)  Fee Letter and Payments.  An executed copy of the letter agreement referred
to in Section 2.2, payment of any agency fee then due under that letter
agreement, and payment of any other fee which is then due and payable pursuant
to this Agreement.
 
(i)  Borrower Good Standing Certificates.  A good standing certificate from (i)
the Borrower’s Federal Reserve Bank, (ii) the Secretary of State of the
Borrower’s state of incorporation, and (iii) each state in which the Borrower is
required to be qualified to transact business as a foreign corporation, except
from those states where the failure to so qualify would not have a material
adverse impact on the consolidated assets, condition or prospects of the
Borrower (in each of the foregoing cases, dated no earlier than 30 days prior to
this Agreement).
 
(j)  Guaranty Agreements.  A separate Guaranty Agreement duly completed and
executed by each Guarantor.
 
(k)  Guarantor Corporate Action.  The articles of incorporation (also certified
by the Secretary of State of each Guarantor’s state of organization dated no
earlier than 30 days prior to this Agreement) and by-laws of each Guarantor and
all corporate action taken by each Guarantor authorizing their respective
Guaranty Agreement and the performance of their obligations thereunder
(including the resolutions of the Board of Directors of each Guarantor
authorizing the transactions contemplated by their respective Guaranty
Agreement), in each case, certified by the secretary or assistant secretary of
such Guarantor.
 
(l)  Guarantor Incumbency.  A certificate of the secretary or assistant
secretary of each Guarantor naming and setting forth the specimen signature of
each of the officers of such Guarantor who is authorized to sign its Guaranty
Agreement on its behalf (the Agent and each Bank may conclusively rely on such
certificate until formally advised by a like certificate of any changes
therein).
 
       (m)  Guarantor Good Standing Certificates.  A good standing certificate
from (i) the Secretary of State of each Guarantor’s state of incorporation, and
(iii) each state in which each Guarantor is required to be qualified to transact
business as a foreign corporation, except from those states where the failure to
so qualify would not have a material adverse impact on the consolidated assets,
condition or prospects of such Guarantor (in each of the foregoing cases, dated
no earlier than 30 days prior to this Agreement).
 
(n)  Opinion of Counsel to Guarantor.  An opinion of counsel to each Guarantor
in the form of Exhibit C attached hereto.
 
(o)  Lien Searches.  Certified copies of (i) Uniform Commercial Code lien search
reports certified by a party acceptable to the Agent, dated a date reasonably
near to the date of this Agreement, listing all effective financing statements
which name the Borrower and each Guarantor (under their present names and any
previous names and under the names of any predecessor by merger, consolidation
or otherwise) as debtor and which are filed in the Borrower’s and such
Guarantor’s jurisdiction of organization and where the Borrower or such
Guarantor has maintained any place of business within the last five years,
together with copies of such financing statements and (ii) federal and state tax
liens and pending suits and judgment searches against the Borrower and each
Guarantor (under their present names and any previous names and under the names
of any predecessor by merger, consolidation or otherwise) from jurisdictions
where the Borrower and such Guarantor is organized and from where the Borrower
or such Guarantor maintains any principal place of business, each of such
searches certified by a party acceptable to the Agent and dated a date
reasonably near to the date of this Agreement.
 
(p)  Other Documents.  Such other documents as the Agent or any Bank may
reasonably request.
 
5.2.  Initial and Subsequent Credit Extensions.  The obligation of each Bank to
make any Loan (including its initial Loan) and agree to any Continuation of
Eurodollar Loans or any Conversion of Loans is subject to the further conditions
precedent that, both immediately prior to such Credit Extension, Continuation or
Conversion and also after giving effect thereto: (a) no Default shall have
occurred and be continuing; and (b) the representations and warranties made by
the Borrower in Section 6 hereof shall be true and correct on and as of the date
of such Credit Extension, Continuation or Conversion with the same force and
effect as if made on and as of such date.  Each notice of borrowing,
Continuation or Conversion given by the Borrower hereunder shall constitute a
certification by the Borrower to the effect set forth in clauses (a) and (b) in
the preceding sentence.
 
SECTION 6.  REPRESENTATIONS AND WARRANTIES
 
To induce the Agent and the Banks to enter into this Agreement and make Credit
Extensions, the Borrower represents and warrants to the Agent and the Banks
that:
 
6.1.  Organization.  The Borrower and each Subsidiary are existing and in good
standing under the laws of their state of formation, and are duly qualified, in
good standing and authorized to do business in each jurisdiction where failure
to do so might have a material adverse impact on the consolidated assets,
condition or prospects of the Borrower.  The Borrower and each Subsidiary have
the power and authority to own their properties and to carry on their businesses
as now being conducted.
 
6.2.  Authorization; No Conflict.  The execution, delivery and performance of
this Agreement, the Notes, the other Loan Documents to which the Borrower is a
party and all related documents and instruments:  (a) are within the Borrower’s
powers; (b) have been authorized by all necessary corporate action; (c) have
received any and all necessary governmental approval; and (d) do not and will
not contravene or conflict with any provision of law or charter or by-laws of
the Borrower or any agreement affecting the Borrower or its property.
 
6.3.  Financial Statements.  The Borrower has supplied copies of the following
financial or other statements to the Agent and each Bank:
 
(a)  The Borrower’s unaudited consolidated financial statements as of March 31,
2007; and
 
(b)  The Borrower’s audited consolidated financial statements as of December 31,
2006.
 
Such statements have been furnished to the Agent and each Bank, have been
prepared in conformity with GAAP applied on a basis consistent with that of the
preceding fiscal year, and fairly present the financial condition of the
Borrower and each Subsidiary as at such dates and the results of :heir
operations for the respective periods then ended.  Since the date of those
financial statements, no material, adverse change in the business, condition,
properties, assets, operations, or prospects of the Borrower or any Subsidiary
has occurred.  There is no known contingent liability of the Borrower or any
Subsidiary which is known to be in an amount in excess of $100,000 (excluding
loan commitments, letters of credit, and other contingent liabilities included
in the ordinary course of the banking business) in excess of insurance for which
the insurer has confirmed coverage in writing which is not reflected in such
financial statements.
 
6.4.  Taxes.  The Borrower and each Subsidiary have filed or caused to be filed
all federal, state aid local tax returns which, to the knowledge of the Borrower
or such Subsidiary, were required to be filed, and have paid or have caused to
be paid all taxes as shown on such returns or on any assessment received by
them, to the extent that such taxes have become due (except for current taxes
not delinquent and taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been provided on the books of the
Borrower or the appropriate Subsidiary, and as to which no foreclosure, sale or
similar proceedings have been commenced).  The Borrower and each Subsidiary have
set up reserves which are adequate for the payment of additional taxes for years
which have not been audited by the respective tax authorities.
 
6.5.  Liens.  None of the assets of the Borrower or any Subsidiary are subject
to any Lien, except for Liens permitted by Section 7.5(b).
 
6.6.  Adverse Contracts.  Neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction, nor is it subject to any judgment, decree or order of any court or
governmental body, which may have a material and adverse effect on the business,
assets, liabilities, financial condition, operations or business prospects of
the Borrower and its Subsidiaries taken as a whole or on the ability of the
Borrower to perform its obligations under this Agreement, the Note, the other
Loan Documents to which it is a party.  Neither the Borrower nor any Subsidiary
has, nor with reasonable diligence should have had, knowledge of or notice that
it is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any such agreement,
instrument, restriction, judgment, decree or order.
 
6.7.  Regulation U.  The Borrower is not engaged principally in, nor is one of
the Borrower’s important activities, the business of extending credit for the
purpose of purchasing or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereinafter in effect.
 
6.8.  Litigation and Contingent Liabilities.  No litigation (including
derivative actions), arbitration proceedings or governmental proceedings are
pending or threatened against the Borrower or any Subsidiary which would (singly
or in the aggregate), if adversely determined, have a material and adverse
effect on the financial condition, continued operations or prospects of the
Borrower or such Subsidiary, except as and if set forth (including estimates of
the dollar amounts involved) on Schedule 6.8 attached to this Agreement.
 
6.9.  FDIC Insurance.  The deposits of each Subsidiary Bank of the Borrower are
insured by the FDIC to the extent permitted by applicable law and no act has
occurred which would adversely affect the status of such Subsidiary Bank as an
FDIC insured bank.
 
6.10.  Investigations.  Neither the Borrower nor any Subsidiary Bank has
received any notice that it is under investigation by, or is operating under the
restrictions imposed by or agreed to in connection with, any regulatory
authority.
 
6.11.  Bank Holding Company.  The Borrower has complied in all material respects
with all federal, state and local laws pertaining to bank holding companies,
including without limitation the Bank Holding Company Act of 1956, as amended,
and there are no conditions precedent or subsequent to its engaging in the
business of being a registered bank holding company.
 
6.12.  ERISA.
 
(a)  The Borrower and the ERISA Affiliates and the plan administrator of each
Plan have fulfilled in all material respects their respective obligations under
ERISA and the Code with respect to such Plan and such Plan is currently in
material compliance with the applicable provisions of ERISA and the Code.
 
(b)  With respect to each Plan, there has been no (i) “reportable event” within
the meaning of Section 4043 of ERISA and the regulations thereunder which is not
subject to the provision for waiver of the 30-day notice requirement to the
PBGC; (ii) failure to make or properly accrue any contribution which is due to
any Plan; (iii) action under Section 4041 of ERISA to terminate any Pension
Plan; (iv) withdrawal from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability
pursuant to Sections 4063 or 4064 of ERISA; (v) institution by PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability pursuant to Sections 4062(e), 4069 or 4212 of ERISA;
(vii) complete or partial withdrawal (within the meaning of Sections 4203 and
4205 of ERISA) from any Pension Plan which is a Multiemployer Plan that is in
reorganization or insolvency pursuant to Sections 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Sections 4041A or 4042 of ERISA;
(viii) prohibited transaction described in Section 406 of ERISA or 4975 of the
Code which could give rise to the imposition of any material fines, penalties,
taxes or related charges; (ix) assertion of a claim (other than routine claims
for benefits) against any Plan (other than a Multiemployer Plan) which could
reasonably be expected to be successful; (x) receipt from the Internal Revenue
Service of notice of the failure of any Plan to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Plan to fail to
qualify for exemption from taxation under Section 501(a) of the Code, if
applicable; or (xi) imposition of a Lien pursuant to Section 401(a)(29) or
412(n) of the Code or Section 302(f) of ERISA.
 
6.13.  Environmental Laws.
 
(a)  The Borrower and each of its Subsidiaries have obtained all material
permits, licenses and other authorizations which are required under the
Environmental Laws and are in compliance in all material respects with any
applicable Environmental Laws.
 
(b)  On or prior to the date hereof, no notice, demand, request for information,
citation, summons or order has been issued, no complaint has been filed, no
penalty has been assessed and rip investigation or review is pending or, to the
best of the Borrower’s knowledge, threatened by any governmental or other Person
with respect to any alleged or suspected failure by the Borrower or any of its
Subsidiaries to comply in any material respect with any Environmental Laws.
 
(c)  There are no material liens arising under or pursuant to any Environmental
Laws on any of the property owned or leased by the Borrower or any of its
Subsidiaries.
 
(d)  There are no conditions existing currently or likely to exist during the
term of this Agreement which would subject the Borrower or any of its
Subsidiaries or any of their property to any mater al lien, damages, penalties,
injunctive relief or cleanup costs under any Environmental Laws or which require
or are likely to require cleanup, removal, remedial action or other responses
pursuant to Environmental Laws by the Borrower and its Subsidiaries.
 
6.14.  Subsidiaries.  Attached hereto as Schedule 6.14 is a correct and complete
list of all Subsidiaries of the Borrower.
 
SECTION 7.  COVENANTS
 
The Borrower agrees that, so long as the Commitments are in effect and until
payment in full of the Loans and all other amounts payable by the Borrower
hereunder and under the Notes the Borrower will, and will cause each Subsidiary
to comply with the following covenants:
 
7.1.  Existence, Mergers, Etc.  The Borrower and each Subsidiary shall preserve
and maintain their corporate, partnership or joint venture (as applicable)
existence, and will not liquidate, dissolve, or merge, or consolidate with or
into any other entity, or sell, lease, transfer or otherwise dispose of all or a
substantial part of their assets other than in the ordinary course of business
as now conducted, except that:
 
(a)  any Subsidiary may merge or consolidate with or into the Borrower or any
one or more wholly-owned Subsidiaries;
 
(b)  any Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to the Borrower or one or more wholly-owned Subsidiaries;
 
(c)  the Borrower or any Subsidiary may merge with any other Person so long as
the Borrower or such Subsidiary shall be the surviving Person and no Default
before or after giving effect to such merger shall have occurred and be
continuing; and
 
(d)  the Borrower may dissolve any Trust Issuer after giving effect to the
redemption of all outstanding Trust Preferred Securities of such Trust Issuer
and the repayment in full by the Borrower of the Trust Indebtedness to such
Trust Issuer, provided, that, such redemption of Trust Preferred Securities and
repayment of Trust Indebtedness is made in compliance with other applicable pro
visions of this Agreement.
 
The Borrower and any Subsidiary shall take all steps to become and remain duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so might have a material adverse impact on the consolidated
assets, condition or prospects of the Borrower.
 
7.2.  Reports, Certificates and Other Information.  The Borrower shall furnish
(or cause to be furnished) to each Bank:
 
(a)  Interim Reports.  Within forty-five (45) days after the end of each quarter
of each fiscal year of the Borrower, a copy of an unaudited financial statement
of the Borrower and its Subsidiaries prepared on a consolidated basis consistent
with the consolidated financial statements of :he Borrower and its Subsidiaries
referred to in Section 6.3 above, signed by an Authorized Officer of the
Borrower and consisting of at least: (i) a balance sheet as at the close of such
quarter; (ii) a statement of earnings and source and application of funds for
such quarter and for the period from the beginning of such fiscal year to the
close of such quarter; and (iii) all call reports and other financial statements
required to be delivered by the Borrower and by each Subsidiary Bank to any
governmental authority or authorities having jurisdiction over the Borrower or
such Subsidiary Bank and all schedules thereto.
 
(b)  Audit Report.  Within ninety (90) days after the end of each fiscal year of
Borrower, a copy of an annual report of Borrower and its Subsidiaries prepared
on a consolidated basis and in conformity with GAAP applied on a basis
consistent with the consolidated financial statements of Borrower and its
Subsidiaries referred to in Section 6.3 above, duly audited by independent
certified public accountants of recognized standing satisfactory to the Agent,
accompanied by an opinion without qualification.
 
(c)  Certificates.  Contemporaneously with the furnishing of a copy of each
annual report and of each quarterly statement provided for in this Section, a
certificate dated the date of such annual report or such quarterly statement and
signed by either the President, the Chief Financial Officer or the Treasurer of
the Borrower, to the effect that no Default has occurred and is continuing, or,
if there is any such event, describing it and the steps, if any, being taken to
cure it, and containing (except in the case of the certificate dated the date of
the annual report) a computation of, and showing compliance with, any financial
ratio or restriction contained in this Agreement.
 
(d)  Reports to SEC.  Notification of each filing and report made by the
Borrower or any Subsidiary with or to any securities exchange, national
quotation service or the Securities and Exchange Commission, promptly upon the
filing or making thereof (with copies of such filings and reports promptly
provided upon the Agent’s or any Bank’s request).
 
(e)  Notice of Default, Litigation and ERISA Matters.  Immediately upon learning
of the occurrence of any of the following, written notice describing the same
and the steps being taken by the Borrower or such Subsidiary affected in respect
thereof: (i) the occurrence of a Default; (ii) the institution of, or any
adverse determination in, any litigation, arbitration or governmental proceeding
which is material to the Borrower or any Subsidiary on a consolidated basis;
(iii) the occurrence of any event described in Section 6.12(b); (iv) the
issuance of any cease and desist order, memorandum of understanding,
cancellation of insurance, or proposed disciplinary action from the Federal
Deposit Insurance Corporation or other regulatory entity; or (v) the receipt by
the Borrower or any Subsidiary Bank of any notice that it is under investigation
by, or is operating under the restrictions imposed by or agreed to in connection
with, any regulatory authority.
 
(f)  Other Information.  From time to time such other information, financial or
otherwise, concerning the Borrower, any Subsidiary or any Guarantor as the Agent
or any Bank may reasonably request.
 
7.3.  Inspection.  The Borrower and each Subsidiary shall permit the Agent or
any Bank and its agents at any time during normal business hours to inspect
their properties and to inspect and make copies of their books and records,
except as may be prohibited by any applicable laws.  Any such inspection shall
be at the Borrower’s expense if a Default has occurred and is continuing.
 
7.4.  Financial Requirements.
 
(a)  Total Debt to Tier 1 Capital.  The Borrower’s total Indebtedness
(specifically excluding Indebtedness of the Borrower’s Subsidiaries) shall not
at any time exceed forty-five percent (45%) of its consolidated Tier 1 Capital
(provided that nothing in this paragraph shall permit the Borrower to borrow or
incur Indebtedness except as specifically permitted elsewhere in this
Agreement).
 
(b)  Leverage Ratio.  The Borrower shall maintain a ratio of Tier 1 Capital to
average quarterly assets less all non-qualified intangible assets of at least
five percent (5%), calculated on a consolidated basis as at the last day of each
fiscal quarter of the Borrower.  Each Subsidiary Bank shall maintain a ratio of
Tier 1 Capital to average quarterly assets less all non-qualified intangible
assets of at least five percent (5%), calculated as at the last day of each
fiscal quarter of such Subsidiary Bank.
 
(c)  Tier 1 Capital Ratio.  The Borrower shall maintain a ratio of Tier 1
Capital to risk-weighted assets of not less than six percent (6%), calculated as
at the last day of each fiscal quarter of the Borrower.  Each Subsidiary Bank
shall maintain a ratio of Tier 1 Capital to risk-weighted assets of not less
than six percent (6%), calculated as at the last day of each fiscal quarter of
such Subsidiary Bank.
 
(d)  Risk-Based Capital Ratio.  The Borrower shall maintain a ratio of Total
Capital to risk-weighted assets of not less than ten percent (10%), calculated
as at the last day of each fiscal quarter of the Borrower.  Each Subsidiary Bank
shall maintain a ratio of Total Capital to risk-weighted assets of not less than
ten percent (10%), calculated as at the last day of each fiscal quarter of such
Subsidiary Bank.
 
(e)  Return on Average Assets –Borrower.  The Borrower’s consolidated income
shall be at least 0.70% of its average assets, calculated as at the last day of
each fiscal quarter for the four fiscal quarter period ending on that date.
 
(f)  Return on Average Assets--DBT.  The consolidated net income of DBT shall be
at least one percent (1.00%) of its average assets, calculated as at the last
day of each fiscal quarter of DBT for the four fiscal quarter period ending on
such date.
 
(g)  Non-performing Assets.  All assets of all Subsidiary Banks and other
Subsidiaries classified as “non-performing” (which shall include all loans in
non-accrual status, more than ninety (90) days past due in principal or
interest, restructured or renegotiated, or listed as “other restructured” or
“other real estate owned”) on the Federal Deposit Insurance Corporation or other
regulatory agency call report shall not exceed at any time three percent (3%) of
all loans of the Borrower and its Subsidiaries on a consolidated basis.
 
(h)  Loan Loss Reserves Ratio.  The Borrower and each Subsidiary Bank shall
maintain at all times on a consolidated basis a ratio of loan loss reserves to
non-performing loans (not including “other real estate owned”) of not less than
one hundred percent (100%).
 
7.5.  Indebtedness, Liens And Taxes.  The Borrower and each Subsidiary shall:
 
(a)  Indebtedness.  Not incur, permit to remain outstanding, assume or in any
way become committed for Indebtedness (specifically including but not limited to
Indebtedness in respect of money borrowed from financial institutions but
excluding deposits), except:  (i) in the case of the Borrower, Indebtedness
incurred hereunder, and in the case of the Guarantor, under its Guaranty
Agreement; (ii) Indebtedness existing on the date of this Agreement and
described on Schedule 7.5(a) hereof; (iii) Indebtedness of any Subsidiary
arising in the ordinary course of the business of such Subsidiary; (iv)
Indebtedness of any Subsidiary to the Borrower or any other Subsidiary; (v) in
the case of CFC, Indebtedness under commercial paper issued by CFC which,
together with any other commercial paper identified on Schedule 7.5(a) hereto,
shall not exceed an aggregate principal amount of $20,000,000; (vi) in the case
of the Borrower, Trust Indebtedness and Trust Guarantees, and in the case of any
Trust Issuer, Trust Preferred Securities, provided, that the aggregate of such
Trust Indebtedness (and the related Trust Guarantees and Trust Preferred
Securities) shall not exceed $120,000,000 at any time outstanding; (vii) in the
case of the Borrower, Indebtedness to the City of Dubuque, Iowa, in an amount
not to exceed $300,000 to be used for the purpose of funding building
improvements; (viii) in the case of the Borrower, Indebtedness in an aggregate
amount not in excess of $4,000,000 under the Agreement to Organize and
Stockholder Agreement dated February 1, 2003 and the Supplemental Initial
Investor Agreement dated February 1, 2003; (ix) in the case of the Borrower,
Indebtedness in an aggregate amount not in excess of $3,500,000 under the
Agreement to Organize and Stockholder Agreement dated April 1, 2006; and (x)
additional Indebtedness not to exceed $1,000,000 at any time outstanding.
 
(b)  Liens.  Not create, suffer or permit to exist any Lien upon any of their
assets now or hereafter owned or acquired (specifically including but not
limited to the capital stock of any of the Subsidiary Banks), except:  (i) Liens
existing on the date of this Agreement and disclosed on Schedule 7.5(b); (ii)
Liens securing deposits of public funds, repurchase agreements, Federal funds
purchased, trust assets, advances or loans from a Federal Home Loan Bank,
discount window borrowings from a Federal Reserve Bank and other similar Liens
granted in the ordinary course of banking business; (iii) Liens of landlords,
contractors, laborers or suppliers, tax liens, or liens securing performance or
appeal bonds, or other similar liens or charges arising out of the Borrower’s or
any Subsidiary’s business, provided that tax liens are removed before related
taxes become delinquent and other liens are promptly removed, in either case
unless contested in good faith and by appropriate proceedings, and as to which
adequate reserves shall have been established and no foreclosure, sale or
similar proceedings have commenced; (iv) Liens on the assets of any Subsidiary
(other than CFC) arising in the ordinary course of the business of such
Subsidiary; and (v) Liens in favor of the Agent for the benefit of the Banks
granted after the date hereof.
 
(c)  Taxes.  Pay and discharge all taxes, assessments and governmental charges
or levies imposed upon them, upon their income or profits or upon any properties
belonging to them, prior to the date on which penalties attach thereto, and all
lawful claims for labor, materials and supplies when due, except that no such
tax, assessment, charge, levy or claim need be paid which is being contested in
good faith by appropriate proceedings as to which adequate reserves shall have
been established in accordance with GAAP, and no foreclosure, sale or similar
proceedings have commenced.
 
(d)  Guaranties.  Not assume, guarantee, endorse or otherwise become or be
responsible in any manner (whether by agreement to purchase any obligations,
stock, assets, goods or services, or to supply or loan or any portion thereof
any funds, assets, goods or services, or otherwise) with respect to the
obligation of any other Person or entity, except: (i) by the endorsement of
negotiable instruments for deposit or collection in the ordinary course of
business, issuance of letters of credit or similar instruments or documents in
the ordinary course of business; (ii) as otherwise permitted by this Agreement;
and (iii) DBT may issue a letter of credit for the benefit of the City of
Dubuque for the account of the Borrower in an aggregate amount to be drawn not
exceeding $500,000, which letter of credit will secure the Borrower’s
obligations to the City of Dubuque under the CDBG Economic Development Loan
Program (as described on Schedule 7.5(a)).
 
7.6.  Investments and Loans.  Neither the Borrower nor any Subsidiary shall make
any loan, advance, extension of credit or capital contribution to, or purchase
or otherwise acquire for a consideration, evidences of Indebtedness, capital
stock or other securities of any Person, except that the Borrower and any
Subsidiary may:
 
(a)  purchase or otherwise acquire and own short-term money market items
(specifically including but not limited to preferred stock mutual funds);
 
(b)  invest, by way of purchase of securities or capital contributions, in the
Subsidiary Banks or any other bank or banks, and upon the Borrower’s purchase or
other acquisition of fifty percent (50%) or more of the stock of any bank, such
bank shall thereupon become a “Subsidiary Bank” for all purposes under this
Agreement;
 
(c)  invest, by way of loan, advance, extension of credit (whether in the form
of lease, conditional sales agreement, or otherwise), purchase of securities,
capital contributions, or otherwise, in Subsidiaries other than banks or
Subsidiary Banks, except that in no event shall the Borrower’s aggregate equity
investment in CFC exceed 10% of its Tangible Net Worth;
 
(d)  invest, by way of purchase of securities or capital contributions, in other
Persons so long as before and giving effect thereto no Default shall have
occurred and be continuing and the investment is in compliance with the Bank
Holding Company Act of 1956, as amended, and the existing regulations of the
Board of Governors of the Federal Reserve System relating to bank holding
companies;
 
(e)  make any investment permitted by applicable governmental laws and
regulations;
 
(f)  with respect to DBT, issue a letter of credit for the benefit of the city
of Dubuque for the purposes permitted in Section 7.5(d) hereof; and
 
(g)  in the case of any Trust Issuer, purchase any Trust Indebtedness and, in
the case of the Borrower, purchase any common securities of any Trust Issuer and
issue any Trust Guarantees (in each case, in accordance with the other
applicable provisions of this Agreement).
 
Nothing in this Section 7.6 shall prohibit the Borrower or any Subsidiary Bank
from making loans, advances, or other extensions of credit in the ordinary
course of banking upon substantially the same terms as heretofore extended by
them in such business or upon such terms as may at the time be customary in the
banking business.
 
7.7.  Capital Structure and Dividends.  Neither the Borrower nor any Subsidiary
shall purchase or redeem, or obligate itself to purchase or redeem, any shares
of its capital stock, of any class, issued and outstanding from time to time if
at the time of such purchase or redemption a Default has occurred and is
continuing or would result therefrom.  Neither the Borrower nor any Subsidiary
shall declare or pay any dividend (other than dividends payable in its own
common stock or dividends paid to the Borrower) or make any other distribution
in respect of such shares or interest other than to the Borrower, except that
(i) the Borrower may declare or pay cash dividends to holders of the stock of
the Borrower in any fiscal year in an amount not to exceed 50% of the Borrower’s
consolidated net income for the immediately preceding fiscal year; (ii) Arizona
Bank & Trust may pay the same dividend per share that it pays the Borrower to
its minority shareholders; and (iii) a Trust Issuer may pay distributions on its
Trust Preferred Securities and dividends on its common securities in accordance
with their terms; provided, that with respect to all of the foregoing, no
Default exists as of the date of such declaration or payment of such dividends
or distributions or would result therefrom.  Except as expressly provided
herein, the Borrower shall continue to own, directly or indirectly, the same (or
greater) percentage of the stock and partnership, joint venture, or other equity
interest in each Subsidiary that it held on the date of this Agreement, and no
Subsidiary shall issue any additional stock or partnership, joint venture or
other equity interests, options or warrants in respect thereof, or securities
convertible into such securities or interests, other than to the Borrower.
 
7.8.  Maintenance Of Properties.  The Borrower and each Subsidiary shall
maintain, or cause to be maintained, in good repair, working order and
condition, all their properties (whether owned or held under lease), and from
time to time make or cause to be made all needed and appropriate repairs,
renewals, replacements, additions, and improvements thereto, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.
 
7.9.  Insurance.  The Borrower and each Subsidiary shall maintain insurance in
responsible companies in such amounts and against such risks as is required by
law and such other insurance, in such amount and against such hazards and
liabilities, as is customarily maintained by bank holding companies and banks
similarly situated.  Each Subsidiary Bank shall have deposits insured by the
FDIC.
 
7.10.  Use of Proceeds.
 
(a)  General.  The proceeds of the Loans shall be used by the Borrower to pay
off existing Indebtedness on the date of this Agreement to Northern Trust and
Harris Trust and Savings Bank, for general corporate purposes and to provide
funding for its Subsidiaries.  Neither the Borrower nor any Subsidiary shall use
or permit any proceeds of the Loans to be used, either directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying any margin stock” within the meaning of Regulations U or X of the Board
of Governors of the Federal Reserve System, as amended from time to time.  If
requested by the Agent or any Bank, the Borrower and each Subsidiary will
furnish to the Agent or such Bank a statement in conformity with the
requirements of Federal Reserve Form U-1.  No part of the proceeds of the Loans
will be used for any purpose which violates or is inconsistent with the
provisions of Regulation U or X of the Board of Governors.
 
(b)  Tender Offers and Going Private.  Neither the Borrower nor any Subsidiary
shall use (or permit to be used) any proceeds of the Loans to acquire any
security in any transaction which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended, or any regulations or rulings
thereunder.
 
7.11.  Well Capitalized.  Each Subsidiary Bank shall at all times be at least
“well capitalized” as defined in the Federal Deposit Insurance Corporation
Improvement Act of 1991 and any regulations issued thereunder, as such statute
or regulation may be amended or supplemented from time to time.
 
7.12.  Compliance with Law.  The Borrower and each Subsidiary shall be in
compliance with all laws and regulations (whether federal, state or local and
whether statutory, administrative, judicial or otherwise) and with every lawful
governmental order or similar actions (whether administrative or judicial),
specifically including but not limited to all requirements of the Bank Holding
Company Act of 1956, as amended, and with the existing regulations of the Board
of Governors of the Federal Reserve System relating to bank holding companies,
except where the failure to be in such compliance would not have a material
adverse impact on the consolidated assets, condition or prospects of the
Borrower .
 
7.13.  Obligations Pertaining to Trust Preferred Securities and Trust
Indebtedness.  The Borrower shall not, and shall not permit any Trust Issuer to,
purchase, accelerate the maturity date of, prepay or redeem any Trust Preferred
Securities or any Trust Indebtedness, except that, the Borrower may prepay Trust
Indebtedness and a Trust Issuer may redeem the related Trust Preferred
Securities in accordance with their terms; provided, that no Default exists as
of the date of such prepayment or redemption or would result therefrom.  The
Borrower shall continue to own all of the common securities of a Trust Issuer
while the related Trust Preferred Securities, Trust Guarantee and Trust
Indebtedness are outstanding.  A Trust Issuer may redeem its common securities
after or concurrent with the payment in full of its Trust Preferred Securities
and the related Trust Indebtedness and Trust Guarantee.
 
SECTION 8.  EVENTS OF DEFAULT
 
8.1.  Events of Default.  One or more of the following events shall constitute
an event of default hereunder and under the Notes (each, an “Event of Default”):
 
(a)  failure to pay, when and as due, any principal, interest or other amounts
payable hereunder or under any Note or the letter agreement referred to in
Section 2.2 hereof;
 
(b)  any default, event of default, or similar event shall occur or continue
under any other instrument, document, note, agreement, or guaranty delivered to
the Agent or any Bank in connection with this Agreement (including, without
limitation, under any other Loan Document), or any such instrument, document,
note, agreement, or guaranty shall not be, or shall cease to be, enforceable in
accordance with its terms; or
 
(c)  there shall occur any default or event of default, or any event or
condition that might become such with notice or the passage of time or both, or
any similar event, or any event that requires the prepayment of Indebtedness or
the acceleration of the maturity thereof, under the terms of any evidence of
Indebtedness or other agreement issued or assumed or entered into by the
Borrower, any Subsidiary or any Guarantor, or under the terms of any indenture,
agreement, or instrument under which any such evidence of Indebtedness or other
agreement is issued, assumed, secured, or guaranteed, and such event shall
continue beyond any applicable period of grace; or
 
(d)  any representation, warranty, schedule, certificate, financial statement,
report, notice, or other writing furnished by or on behalf of the Borrower, any
Subsidiary or any Guarantor to the Agent or any Bank is false or misleading in
any material respect on the date as of which the facts therein set forth are
stated or certified; or
 
(e)  any guaranty of or pledge of collateral security for the Loans shall be
repudiated or become unenforceable or incapable of performance; or
 
(f)  the Borrower or any Subsidiary shall fail to comply with Section 7.1 or 7.4
hereof; or failure to comply with or perform any agreement or covenant of the
Borrower or any Subsidiary contained herein, which failure does not otherwise
constitute an Event of Default, and such failure shall continue unremedied for
ten (10) days after notice thereof to the Borrower by the Agent or any Bank; or
 
(g)  any Guarantor shall dissolve, liquidate, merge, consolidate, or cease to be
in existence for any reason except as permitted under Section 7.1 hereof; or
 
(h)  a Change in Control shall have occurred with respect to the Borrower or any
Guarantor; or
 
(i)  any proceeding (judicial or administrative) shall be commenced against the
Borrower, any Subsidiary or any Guarantor, or with respect to any assets of the
Borrower, any Subsidiary or any Guarantor which shall threaten to have a
material and adverse effect on the assets, condition or prospects of the
Borrower, any Subsidiary or any Guarantor; or final judgment(s) and/or
settlement(s) in an aggregate amount in excess of FIVE MILLION UNITED STATES
DOLLARS ($5,000,000) in excess of insurance for which the insurer has confirmed
coverage in writing, a copy of which writing has been furnished to Bank, shall
be entered or agreed to in any suit or action commenced against the Borrower,
any Subsidiary or any Guarantor; or
 
(j)  the Borrower, any Subsidiary or any Guarantor shall grant or any Person
(other than the Agent for the benefit of the Banks) shall obtain a security
interest in any assets of the Borrower, any Subsidiary or any Guarantor other
than as permitted under Section 7.5(b) hereof; the Borrower, any Subsidiary or
any Guarantor or any other person shall perfect (or attempt to perfect) such a
security interest; or any notice of a federal tax lien against the Borrower, any
Subsidiary or any Guarantor shall be filed with any public recorder; or
 
(k)  the FDIC or other regulatory entity shall issue or agree to enter into a
letter agreement, memorandum of understanding, or a cease and desist order with
or against the Borrower or any Subsidiary; or the FDIC or other regulatory
entity shall issue or enter into an agreement, order, or take any similar action
with or against the Borrower or any Subsidiary materially adverse to the
business or operation of the Borrower or any Subsidiary; or
 
(l)  an event or condition specified in Section 6.12(b) shall occur or exist
with respect to any Plan or Multiemployer Plan, and if as a result of such event
or condition, together with all other such events or conditions, the Borrower or
any ERISA Affiliate shall incur, or, in the opinion of the Majority Banks, shall
be reasonably likely to incur, a liability to a Plan, a Multiemployer Plan or
the PBGC (or any combination of the foregoing) which is, in the determination of
the Majority Banks, material in relation to the consolidated financial
condition, business, operations or prospects taken as a whole of the Borrower
and its Subsidiaries; or
 
(m)  any bankruptcy, insolvency, reorganization, arrangement, readjustment,
liquidation, dissolution, or similar proceeding, domestic or foreign, is
instituted by or against the Borrower, any Subsidiary or any Guarantor; or the
Borrower, any Subsidiary or any Guarantor shall take any steps toward, or to
authorize, such a proceeding; or
 
(n)  the Borrower, any Subsidiary or any Guarantor shall become insolvent,
generally shall fail or be unable to pay its debts as they mature, shall admit
in writing its inability to pay its debts as they mature, shall make a general
assignment for the benefit of its creditors, shall enter into any composition or
similar agreement, or shall suspend the transaction of all or a substantial
portion of its usual business.
 
8.2.  Remedies.  Upon the occurrence of any Event of Default set forth in
subsections (a) through (l) of Section 8.1 and during the continuance thereof
the Agent, on request of the Majority Banks, shall declare the Commitments to be
terminated and/or declare the Loans and any other amounts payable hereunder and
under the Notes to the Agent and the Banks to be immediately due and payable,
whereupon the Commitments shall be forthwith terminated and/or the Loans and any
other amounts payable hereunder and under the Notes shall forthwith become due
and payable. Upon the occurrence of any Event of Default set forth in
subsections (m) through (n) of Section 8.1, the Commitments shall be immediately
and automatically terminated and the Loans and any other amounts owed to the
Agent and the Banks hereunder and under the Notes shall be immediately and
automatically due and payable without action of any kind on the part of Agent or
any Bank. The Borrower expressly waives diligence, presentment, demand, notice,
or protest of any kind in connection herewith.
 
SECTION 9.  DEFINITIONS AND ACCOUNTING
 
9.1.  Defined Terms.  As used herein, the following terms shall have the
following meanings (terms defined in this Section 9.1 or in other provisions of
this Agreement in the singular to have correlative meanings when used in the
plural and vice versa):
 
“Agreement” means this Amended and Restated Credit Agreement, as amended,
modified, or supplemented from time to time.
 
“Applicable Lending Office” shall mean, for each Bank and for each type of Loan,
the lending office of such Bank designated for such type of Loan on Schedule 1
hereto or such other office of such Bank as such Bank may from time to time
specify to the Agent and the Borrower as the office by which its Loans of such
type are to be made and maintained.
 
“Authorized Officer” shall mean, with respect to the giving of a notice of
borrowing pursuant to Section 1.2, each of the Persons named on Schedule 2 and
any other Person identified in a notice from a Person who is then an Authorized
Officer to the Agent as being an “Authorized Officer.” Any “Authorized Officer”
shall cease to be such at any time that a Person who is an Authorized Officer
shall provide notice to the Agent that the named Authorized Officer has ceased
to be an Authorized Officer; provided, that the Agent shall be fully protected
in accepting and acting on borrowing notices or other notices from any Person
who is an Authorized Officer prior to actual receipt of notice of such cessation
and such notices shall bind the Borrower.
 
“Business Day” shall mean any day on which commercial banks are not authorized
or required by law to close in Chicago, Illinois, and, if such day relates to a
Conversion, notice, payment, or other transaction in respect of a Eurodollar
Loan or the first or last day of an Interest Period, a day which is also a day
on which dealings in Dollar deposits are carried out in the London interbank
market.
 
“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person which are required to be accounted for as capital leases on a
balance sheet of such Person under GAAP and, for purposes of this Agreement, the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“CFC” shall mean Citizens Finance Co., an Iowa corporation and any successor
thereof.
 
“Change in Control” shall mean, with respect to any Person, the acquisition by
any Person or two or more Persons acting in concert of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934 as amended) of 20% or more of the
voting stock of such Person.
 
“Code” shall mean the Internal Revenue Code of 1986 as amended from time to
time.
 
“Commitment” shall mean, as to each Bank, the obligation of such Bank to make
Loans to the Borrower under this Agreement in an aggregate amount not at any
time exceeding the amount set forth opposite the name of such Bank in the
“Commitment” column in Schedule 1 or, where the context so requires, the amount
of such obligation, as the same may be reduced from time to time pursuant to
Section 1.3 or increased pursuant to Section 1.11.  “Total  Commitments” shall
mean the aggregate amount of the Commitments of all the Banks.
 
“Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 1.4 hereof of a Eurodollar Loan as a Eurodollar Loan from
one Interest Period to the next Interest Period.
 
“Convert,” “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 1.4 hereof of Loans of one type into Loans of another type.
 
“Credit Extension” shall mean the making of any Loan.
 
“DBT” shall mean Dubuque Bank & Trust, an Iowa state bank, and any successor
thereof.
 
“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.
 
“Dollars” and “$” shall mean lawful money of the United States of America.
 
“Environmental Laws” shall mean all federal, state, and local laws, including
statutes, regulations, ordinances, codes, rules, and other governmental
restrictions and requirements, relating to the release or discharge of air
pollutants, water pollutants, or process waste water or otherwise relating to
the environment or hazardous substances or the treatment, processing, storage,
disposal, release, transport, or other handling thereof, including, but not
limited to, the federal Solid Waste Disposal Act, the federal Clean Air Act, the
federal Clean Water Act, the federal Resource Conservation and Recovery Act, the
federal Hazardous Materials Transportation Act, the federal Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, the federal
Toxic Substances Control Act, regulations of the Nuclear Regulatory Agency, and
regulations of any state department of natural resources or state environmental
protection agency, in each case as now or at any time hereafter in effect.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower or is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower.
 
“Eurodollar Loans” shall mean Loans the interest rates on which are determined
on the basis of rates referred to in the definition of “LIBOR Rate.”
 
“Event of Default” shall have the meaning attributed thereto in Section 8
hereof.
 
“Existing Credit Agreement” has the meaning specified in the Recitals.
 
“FDIC” shall mean the Federal Deposit Insurance Corporation and any successor
thereof.
 
“Fed Funds Rate Loans” shall mean Loans the interest rates on which are
determined on the basis of rates referred to in the definition of “Fed Funds
Rate.”
 
“Fed Funds Rate” shall mean the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers.  The Fed Funds Rate shall be determined by the Agent
on the basis of reports by federal funds brokers to, and published daily by, the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities.  If such publication is unavailable or the Fed Funds Rate
is not set forth therein, the Fed Funds Rate shall be determined on the basis of
any other source reasonably selected by the Agent.  The Fed Funds Rate
applicable each day shall be the Fed Funds Rate reported as applicable to
federal funds transactions on that date.  In the case of Saturday, Sunday, or
legal holiday, the Fed Funds Rate shall be the rate applicable to federal funds
transactions on the immediately preceding day for which the Fed Funds Rate is
reported.
 
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time.
 
“Guarantee” shall mean (a) a guarantee, an endorsement, a contingent agreement
to purchase or to furnish funds for the payment or maintenance of, or otherwise
to be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital, or earnings of any Person, (b) a
guarantee of the payment of dividends or other distributions upon the stock or
other equity interests of any Person, or (c) an agreement to purchase, sell, or
lease (as lessee or lessor) property or services primarily for the purpose of
enabling a debtor to make payment of such debtor’s obligations or to assure a
creditor against loss, including causing a bank or other financial institution
to issue a letter of credit or other similar instrument for the benefit of
another Person, but excluding endorsements for collection or deposit in the
ordinary course of business.  The terms “Guarantee” and “Guaranteed” shall have
correlative meanings.
 
“Guarantor” shall mean CFC.
 
“Guaranty Agreement” means a guaranty agreement in the form of Exhibit D
attached hereto, to be executed by each Guarantor.
 
“Indebtedness” shall mean, as to any Person: (a) obligations created, issued, or
incurred by such Person in respect of deposits taken or for borrowed money
(whether by loan or by the issuance and sale of certificates of deposit or debt
securities or the sale of property to another Person subject to an
understanding, contingent or otherwise, to repurchase such property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising in the ordinary course of business; (c)
obligations of others secured by a Lien on the property of such Person, whether
or not the respective obligations so secured have been assumed by such Person;
(d) obligations of such Person in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person; (e) Capital Lease Obligations of such Person; and (f)
Indebtedness of others Guaranteed by such Person.
 
“Interest Period” shall mean, with respect to any Eurodollar Loan, each period
commencing on the date such Eurodollar Loan is made or Converted from a Prime
Rate Loan or a Fed Funds Rate Loan or the last day of the next preceding
Interest Period for such Eurodollar Loan and ending on the numerically
corresponding day in the first, second, or third calendar month thereafter, as
the Borrower may select, except that each Interest Period which commences on the
last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month;
provided, that each Interest Period which would otherwise end on a day which is
not a Business Day shall end on the next succeeding Business Day or, if such
next succeeding Business Day falls in the next succeeding calendar month, on the
next preceding Business Day.
 
“Investment” in any Person shall mean: (a) the acquisition of capital stock,
bonds, notes, debentures, partnership, or other ownership interests, other
securities, or Indebtedness of such Person; (b) any deposit with, or loan or
other extension of credit to, such Person; (c) any Guarantee of Indebtedness or
other liabilities of such Person; and (d) any amount committed to be lent to
such Person.
 
“LIBOR Base Rate” shall mean, with respect to any Eurodollar Loans to be made or
Converted from a Prime Rate Loan or a Fed Funds Rate Loan on any day for any
Interest Period therefor, the rate per annum (rounded upwards, if necessary, to
the nearest 1/16 of 1%) quoted by the Reference Bank at approximately 11:00 a.m.
London time on the date two Business Days prior to the first day of such
Interest Period for the offering by the Reference Bank to leading banks in the
London interbank market of Dollar deposits having a term comparable to such
Interest Period and in an amount comparable to the principal amount of the
Eurodollar Loans to be made or Converted on such day for such Interest
Period.  If the Reference Bank does not timely furnish such information for
determination of any LIBOR Base Rate, the “LIBOR Base Rate” shall mean with
respect to any Eurodollar Loans for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) which is the
British Bankers Association’s interest settlement rate published on the Dow
Jones Telerate Screen at approximately 11:00 a.m. London time on the date two
Business Days prior to the first day of such Interest Period as the rate in the
London interbank market for Dollar deposits having a term comparable to such
Interest Period and in an amount comparable to the principal amount of the
Eurodollar Loans to be outstanding for such Interest Period.
 
“LIBOR Rate” shall mean, for any Eurodollar Loan for any Interest Period
therefor, a rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) determined by the Agent to be equal to (x) the LIBOR Base Rate for such
Loan for such Interest Period divided by (y) the remainder of 1 minus the
Reserve Requirement for such Loan for such Interest Period.
 
“Lien” shall mean, with respect to any property of any Person, any mortgage,
lien, pledge, charge, security interest, or encumbrance of any kind in respect
thereof, including the interest of a vendor or lessor under any conditional
sale, security lease, or other title retention agreement with respect to any
property purchased, leased, or otherwise held by such Person.
 
“Loan” shall mean each portion of any Revolving Credit Loan made by a Bank
pursuant to Section 1.2 that is subject to a particular interest rate election
(and, in the case of Eurodollar Loans, a particular Interest Period) and any
portion of any thereof that the Borrower has elected to be subject to a
particular interest rate election (and, in the case of Eurodollar Loans, a
particular Interest Period) under Section 1.4.
 
“Loan Documents” shall mean collectively this Agreement, the Notes, the Guaranty
Agreements, the letter agreement referred to in Section 2.2 of this Agreement
and any and all other documents delivered in connection herewith and therewith.
 
“Majority Banks” shall mean at any time Banks holding at least 51% of the unpaid
principal amount of the Loans; provided, that if no Loan is then outstanding,
“Majority Banks” shall mean Banks having at least 51% of the Total Commitments.
 
“Margin Stock” shall mean margin stock within the meaning of Regulations U and
X.
 
“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been made by the Borrower or any
ERISA Affiliate and which is covered by Title IV of ERISA.
 
“non-performing loans” shall have the meaning attributed thereto in Section
7.4(g).
 
“Northern Trust” shall mean The Northern Trust Company, an Illinois state bank.
 
“Notes” shall mean the promissory notes provided for by Section 1.8 hereof.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
 
“Percentage” shall mean, as to any Bank at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Bank’s Commitment divided by the Total Commitments.
 
“Pension Plan” means any Plan which is a “defined benefit plan” within the
meaning of Section 3(35) of ERISA.
 
“Person” shall mean any individual, corporation, company, limited liability
company, voluntary association, partnership, trust, estate, unincorporated
organization, or government (or any agency, instrumentality, or political
subdivision thereof).
 
“Plan” shall mean an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA other than a Multiemployer Plan.
 
“Post-Default Rate” shall mean a rate per annum equal to 2% above the Prime Rate
as in effect from time to time.
 
“Prime Rate” shall mean on any day the prime rate established by Northern Trust
and in effect on such day.  Each change in the Prime Rate shall be effective
from the date of the announcement by Northern Trust of a change in its prime
rate.  Neither the Prime Rate nor the prime rate of Northern Trust is intended
to constitute the lowest rate of interest charged by Northern Trust or any Bank.
 
“Prime Rate Loans” shall mean Loans the interest rates on which are determined
on the basis of the Prime Rate.
 
“Regulations D, U, and X” shall mean, respectively, Regulations D, U, and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be amended or supplemented from time to time.
 
“Reference Bank” shall mean Northern Trust.
 
“Regulatory Change” shall mean any change after the date of this Agreement in
federal, state, or foreign law or regulations (including, without limitation,
Regulation D) or the adoption, modification, or making after such date of any
interpretation, guideline, directive, or request applying to a Bank (whether or
not having the force of law) by any court or governmental, regulatory, or
monetary authority.
 
“Reserve Requirement” shall mean, (a) for any Interest Period for any Eurodollar
Loan, the sum (expressed as a decimal) of the average maximum rate at which
reserves (including any marginal, supplemental, or emergency reserves) are
required to be maintained during such Interest Period under Regulation D by
member banks of the Federal Reserve System against “Eurocurrency liabilities”
and (b) for any Fed Funds Rate Loan or Eurodollar Loan, any other reserves
required to be maintained by such member banks by reason of any Regulatory
Change against (i) any category of liabilities that includes deposits by
reference to which the Fed Funds Rate or the LIBOR Base Rate is to be determined
or (ii) any category of extensions of credit or other assets that includes a Fed
Funds Rate Loan or a Eurodollar Loan.
 
“Revolving Credit Commitment Termination Date” shall mean April 28, 2008, as
such date may be extended pursuant to Section 1.10.
 
“Revolving Credit Loan” shall mean Loans .made on or before the Revolving Credit
Commitment Termination Date pursuant to Section 1.2.
 
“Subsidiary” shall mean any corporation, partnership, joint venture, trust, or
other legal entity of which the Borrower owns directly or indirectly fifty
percent (50%) or more of the outstanding voting stock or interest, or of which
the Borrower has effective control, by contract or otherwise.  The term
Subsidiary includes each Subsidiary Bank unless stated otherwise explicitly.
 
“Subsidiary Bank” shall mean each Subsidiary which is a bank or a thrift
institution, including, without limitation, DBT, Galena State Bank and Trust
Company, First Community Bank, Riverside Community Bank, Wisconsin Community
Bank, Arizona Bank & Trust and New Mexico Bank & Trust.
 
“Tangible Net Worth” shall mean at any date the total shareholders’ equity in
the Borrower at such date (including all classes of capital stock, capital
surplus, additional paid-in capital, retained earnings, contingencies, and
capital reserves), minus the cost of common stock reacquired by the Borrower and
other capital accounts of the Borrower at such date, minus goodwill, patents,
trademarks, service marks, trade names, copyrights, and all intangible assets
(including without limitation “core-deposit intangibles” and unidentifiable
intangibles resulting from acquisitions) and all items that are treated as
intangible assets under GAAP or that otherwise fit within the definition of
“intangible assets” in the instructions for the call report of the FDIC.
 
“Tier 1 Capital” means, at any time, for any Person, Tier 1 Capital, as defined
from time to time by the Board of Governors of the Federal Reserve System or
other applicable governmental authority.
 
“Total Credits” shall mean at any time the sum of the aggregate outstanding
principal amount of Loans.
 
“Trust Guarantee” shall mean any guarantee of the Borrower of the Trust
Preferred Securities, which guarantee is subordinate and junior in right of
payment to the prior payment of the obligations of the Borrower hereunder and
under the Notes on terms satisfactory to the Agent.
 
“Trust Indebtedness” shall mean Indebtedness of the Borrower payable to the
Trust Issuer or its transferees incurred as a result of the Trust Issuer’s
investment into the Borrower of proceeds derived from the issuance of the Trust
Preferred Securities (a) which is due not earlier than the date thirty (30)
years after its issuance, (b) which may not be redeemed earlier than five (5)
years after issuance except upon certain tax, capital treatment or investment
company events as may be provided in the indenture governing such Trust
Indebtedness and (c) the payment of which is subordinate and junior in right of
payment to the prior payment of the obligations of the Borrower hereunder and
under the Notes on terms satisfactory to the Agent.
 
“Trust Issuer” shall mean a Subsidiary in which the Borrower owns 100% of the
common stock and which qualifies as a Delaware or Connecticut statutory business
trust.
 
“Trust Preferred Securities” shall mean preferred securities (or other type of
similar securities representing undivided beneficial interests in the assets of
the Trust Issuer) issued in a private placement transaction by the Trust Issuer,
(a) the proceeds of which are used to purchase an equivalent principal amount of
Trust Indebtedness issued by the Borrower, (b) which are subject to mandatory
redemption not earlier than the date 30 years after issuance, (c) which may not
be optionally redeemed earlier than 5 years after issuance except upon certain
tax, capital treatment or investment company events as may be provided in the
trust agreement governing such Trust Preferred Securities and (d) which
qualifies as Tier 1 Capital of the Borrower under applicable regulations of the
Board of Governors of the Federal Reserve System.
 
“type” means a type of Loan, i.e. either a Eurodollar Loan, a Federal Funds Rate
Loan or a Prime Rate Loan.
 
9.2.  Accounting.  Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all financial statements and certificates
and reports as to financial matters required to be furnished to the Agent or the
Banks hereunder shall be prepared in accordance with GAAP applied on a basis
consistent with the audited consolidated financial statements of the Borrower
referred to in Section 6.3(a) hereof (except for changes concurred with by the
Majority Banks).
 
SECTION 10.  THE AGENT
 
10.1.  Appointment, Powers and Immunities.  Each Bank hereby irrevocably
appoints and authorizes the Agent to act as its agent hereunder, under the Notes
and the other Loan Documents with such powers as are specifically delegated to
the Agent by the terms of the Loan Documents, together with such other powers as
are reasonably incidental thereto.  The Agent: (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement, and shall
not by reason of this Agreement be a trustee for any Bank; (b) shall not be
responsible to the Banks for any recitals, statements, representations or
warranties contained in this Agreement, the Notes or the other Loan Documents,
or in any certificate or other documents referred to or provided for in, or
received by any of them under, this Agreement, the Notes or the other Loan
Documents, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, any Note or the other Loan
Documents or any other document referred to or provided for herein or for any
failure by the Borrower or any other Person to perform any of its obligations
hereunder or thereunder; (c) shall not be required to initiate or conduct any
litigation or collection proceedings hereunder; and (d) shall not be responsible
for any action taken or omitted to be taken by it hereunder or under any other
document or instrument referred to or provided for herein or in connection
herewith, except for its own gross negligence or willful misconduct.  The Agent
may employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.  The Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with the Agent.
 
10.2.  Reliance by Agent.  The Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by telephone
or telecopy) believed by it to he genuine and correct and to have been signed or
sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Agent.  As to any matters not expressly provided for by this Agreement,
the Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder in accordance with instructions signed by the Majority Banks,
and such instructions of the Majority Banks and any action taken or failure to
act pursuant thereto shall be binding on all of the Banks.
 
10.3.  Defaults.  The Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default unless the Agent has received notice from the
Borrower specifying such Default and stating that such notice is a “Notice of
Default.” In the event that the Agent receives such a notice of the occurrence
of a Default, the Agent shall give prompt notice thereof to the Banks.  The
Agent shall (subject to Section 10.1 and Section 10.7 hereof) take such action
with respect to such Default as shall be directed by the Majority Banks,
provided that, unless and until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Banks.
 
10.4.  Rights as a Bank.  With respect to its Commitment and its Loans, Northern
Trust in its capacity as a Bank hereunder shall have the same rights and powers
hereunder as any other Bank and may exercise the same as though it were not
acting as the Agent, and the term “Bank” or “Banks” shall, unless the context
otherwise indicates, include Northern Trust in its individual
capacity.  Northern Trust and its affiliates may (without having to account
therefor to any Bank accept deposits from, lend money to and generally engage in
any kind of banking, trust or other business with the Borrower (and any of its
affiliates) as if it were not acting as the Agent, Northern Trust and its
affiliates may accept fees (including the agency fee contemplated b Section 2.2)
and other consideration from the Borrower for services in connection with this
Agreement or otherwise without having to account for the same to the Banks.
 
10.5.  Indemnification.  The Banks agree to indemnify the Agent (to the extent
not reimbursed under Section 11.3 hereof, but without limiting the obligations
of the Borrower under said Section 11.3), ratably in accordance with their
respective Percentages, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of this
Agreement, the Notes or the other Loan Documents or any other documents
contemplated by or referred to herein or the transactions contemplated hereby
(including, without limitation, the costs and expenses which the Borrower is
obligated to pay under Section 11.3 hereof but excluding, unless a Default has
occurred and is continuing, normal administrative costs and expenses incident to
the performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or any such other documents, provided that no Bank shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the Agent.
 
10.6.  Non-Reliance on Agent and other Banks.  Each Bank agrees that it has,
independently and without reliance on the Agent or any other Bank, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower and its Subsidiaries and decision to enter into this
Agreement and accept its Note and that it will, independently and without
reliance upon the Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement and
its Note.  The Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower of this Agreement or any other
document referred to or provided for herein or to inspect the properties or
books of the Borrower or any of its Subsidiaries.  Except for notices, reports
and other documents and information expressly required to be furnished to the
Banks by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition or business of the Borrower or any
of its Subsidiaries (or any of their affiliates) which may come into the
possession of the Agent or any of its affiliates.
 
10.7.  Failure to Act.  Except for action expressly required of the Agent
hereunder, the Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall receive further assurances to its
satisfaction from the Banks of their indemnification obligations under Section
10.5 hereof against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.
 
10.8.  Resignation of Agent.  Subject to the appointment and acceptance of a
successor Agent as provided below, the Agent may resign at any time by giving
forty-five (45) days’ notice thereof to the Agent, the Banks and the
Borrower.  Upon any such resignation, the Majority Banks shall have the right to
appoint a successor to the resigning Agent; provided, that such successor is
satisfactory to the Agent in its discretion.  If no successor shall have been so
appointed by the Majority Banks and shall have accepted such appointment within
forty-five (45) days after the Agent’s giving of notice of resignation, then the
resigning Agent may, on behalf of the Banks, appoint a successor Agent, which
shall be a bank which has an office in Chicago, Illinois and which has capital,
surplus and undivided profits of at least $250,000,000.  Upon the acceptance of
any appointment as the Agent hereunder by a successor Agent, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent, and the resigning Agent shall be
discharged from its duties and obligations hereunder.  After the resigning
Agent’s resignation hereunder, the provisions of this Section 10 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Agent.
 
SECTION 11.  MISCELLANEOUS
 
11.1.  Waiver.  No failure on the part of the Agent or any Bank to exercise, no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under this Agreement, any Note or any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
11.2.  Notices.  Except as otherwise provided in this Agreement, all notices and
other communications provided for herein shall be given or made in writing and
telecopied, mailed or delivered to the notice address of the intended recipient
set forth on the signature pages hereof, or as to any party, at such other
address as shall be designated by such party in a notice to each other
party.  Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when properly transmitted by telecopier
or personally delivered or, in the case of a mailed notice, upon receipt, in
each case given or addressed as aforesaid.
 
11.3.  Expenses, Etc.  The Borrower agrees to pay or reimburse each of the Banks
and the Agent for: (a) all reasonable out-of-pocket costs and expenses of the
Agent (including, without limitation, the reasonable fees and expenses of Mayer,
Brown, Rowe & Maw LLP, special counsel to the Agent) in connection with (i) the
negotiation, preparation, execution and delivery of this Agreement, the Notes
and the other Loan Documents, and (ii) any amendment, modification or waiver of
any of the terms of this Agreement, any of the Notes or the other Loan
Documents; (b) all reasonable costs and expenses of the Banks and the Agent
(including reasonable counsels’ fees (which counsel may be employees of the
Agent or the Banks)) in connection with any Default and any enforcement or
collection proceedings resulting therefrom; and (c) all transfer, stamp,
documentary or other similar taxes, assessments or charges levied by any
governmental or revenue authority in respect of this Agreement, the Notes or any
other Loan Document or any other document referred to herein or therein.
 
11.4.  Amendments, Etc.  Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be waived, amended or modified
only by an instrument in writing signed by the Borrower, the Agent and the
Majority Banks; provided that no amendment, modification or waiver shall, unless
by an instrument signed by the Agent and all of the Banks: (a) increase or
extend the term of the Commitments, except as provided in Section 1.10, or
extend the Revolving Credit Commitment Termination Date, (b) extend any date
fixed for the payment of any principal of or interest on any Loan or any fee,
(c) reduce the amount of any payment of principal thereof or the rate at which
interest is payable thereon or any fee is payable hereunder, (d) alter the terms
of this Section 11.4 or of Section 11.6(a), (e) amend the definition of the term
“Majority Banks” or (f) waive any of the conditions precedent set forth in
Section 5 hereof.
 
11.5.  Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
11.6.  Assignments and Participations.
 
(a)  The Borrower may not assign its rights or obligations hereunder or under
the Notes without the prior consent of all of the Banks and the Agent.
 
(b)  No Bank may assign any of its Loans, its Note or its Commitment without the
prior consent of the Borrower and the Agent; provided, that (i) any such
assignment shall be in the amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof; (ii) no Bank may assign in the aggregate more than
49% of the greatest amount of its Commitment after the date hereof, (iii) the
Bank making such assignment shall pay a processing fee to the Agent in the
amount of $2,000, (iv) such assigning Bank shall also simultaneously assign to
such assignee Bank the same proportion of each of its Loans then outstanding
(together with the same proportion of its Note then outstanding) and (v) no
consent of the Borrower shall be required in respect of any assignment (A) at
any time that an Event of Default shall have occurred and be continuing or (B)
to any Bank or affiliate of any Bank.  In addition, any Bank may at any time,
without the consent of the Borrower or the Agent, assign all or any portion of
its rights under this Agreement and its Note to a Federal Reserve Bank;
provided, that no such assignment to a Federal Reserve Bank shall release the
transferor Bank from its obligations hereunder.  Upon written notice to the
Borrower and the Agent of an assignment permitted by the provisos of the
preceding sentence (which notice shall identify the assignee Bank, the amount of
the assigning Bank’s Commitment and Loans assigned in detail reasonably
satisfactory to the Agent) and upon the effectiveness of any assignment
consented to by the Borrower and the Agent, the assignee shall have, to the
extent of such assignment (unless otherwise provided in such assignment with the
consent of the Borrower and the Agent), the obligations, rights and benefits of
a Bank hereunder holding the Commitment and Loans (or portions thereof) assigned
to it (in addition to the Commitment and Loans, if any, theretofore held by such
assignee) and the assigning Bank shall, to the extent of such assignment, be
released from the Commitment (or portions thereof) so assigned.
 
(c)  A Bank may sell or agree to sell to one or more other Persons a
participation in all or any part of any Loan held by it or Loans made or to be
made by it, provided, however, so long as no Default has occurred and is
continuing, the prior consent of the Borrower shall be obtained, which consent
shall not be unreasonably withheld or delayed (provided, no consent of the
Borrower shall be required for any participation to an affiliate of any
Bank).  A participant shall not have any rights or benefits under this Agreement
or any Note (the participant’s rights against such Bank in respect or such
participation to be those set forth in the agreement (the “Participation
Agreement”) executed by such Bank in favor of the participant).  All amounts
payable by the Borrower to any Bank under Section 4 hereof shall be determined
as if such Bank had not sold or agreed to sell any participations in such Loan
and as if such Bank were funding the portion of such Loan in which no
participations have been sold.  In no event shall a Bank that sells a
participation be obligated to the participant under the Participation Agreement
to take or refrain from taking any action hereunder or under such Bank’s Note
except that such Bank may agree in the Participation Agreement that it will not,
without the consent of the participant, agree to (i) the increase or extension
of the term, or the extension of the time or waiver of any requirement for the
reduction or termination, of such Bank’s Commitment, (ii) the extension of any
date fixed for the payment of principal of or interest on the related Loan or
Loans or any fee (if the participant is entitled to any part thereof), (iii) the
reduction of any payment of principal thereof, or (iv) the reduction of the rate
at which either interest is payable thereon or (if the participant is entitled
to any part thereof) commitment fee is payable hereunder to a level below the
rate at which the participant is entitled to receive interest or a commitment
fee (as the case may be) in respect of such participation.
 
(d)  With the prior consent of the Borrower, which consent shall not be
unreasonably withheld or delayed, a Bank may furnish any non-public information
concerning the Borrower or any of its Subsidiaries in the possession of such
Bank from time to time to actual or prospective assignees and participants
(provided, no consent of the Borrower shall be required for any assignment or
participation to an affiliate of any Bank); provided that such recipient shall
agree in writing (naming the Borrower as a third party beneficiary thereof) with
such Bank (on behalf of itself and each of its affiliates, directors, officers,
employees and representatives) that (A) the information so furnished will not be
used by it except in connection with this Agreement and (B) it shall use
reasonable precautions, in accordance with its customary procedures for handling
confidential information and in accordance with safe and sound banking
practices, to keep such information confidential, provided that nothing in such
agreement shall limit the disclosure of such information (i) to the extent
required by statute, rule, regulation or judicial process, (ii) to its counsel
or to counsel for any of the Banks or the Agent, (iii) to bank examiners,
auditors or accountants or other professional advisors, (iv) to the Agent or any
other Bank, (v) in connection with any litigation to which the Agent or any one
or more of the Banks is a party or (vi) to the extent such information has
become public (other than by its breach of such agreement).
 
11.7.  Survival.  The obligations of the Borrower under Sections 4.1, 4.5, 4.6
and 11.3 hereof shall survive the repayment of the Loans and the termination of
the Commitments.
 
11.8.  Captions.  The table of contents and captions and Section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.
 
11.9.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
one or more of such counterparts.
 
11.10.  Jurisdiction, Service of Process.
 
(a)  Any suit, action or proceeding against the Borrower with respect to this
Agreement, the Notes or the other Loan Documents or any judgment entered by any
court in respect of any thereof may be brought in the courts of the State of
Illinois located in Cook County or in the U.S. District Court for the Northern
District of Illinois as the Agent or any Bank may elect, and the Borrower hereby
submits to the non-exclusive jurisdiction of each such court for the purpose of
any such suit, action or proceeding.  The Borrower consents to the service of
process upon it in any such suit, action or proceeding by regular first class
mail addressed to it at its address specified in Section 11.2.  The foregoing
shall not, however, limit the right of the Agent or any Bank to serve process in
any other manner permitted by law or to commence any suit, action or proceeding
or to obtain execution of judgment in any appropriate jurisdiction.  Without
limiting the foregoing, the Borrower further agrees that the Agent or any Bank
may at their option submit any dispute which may arise in connection with this
Agreement or the Notes to any other court having jurisdiction over the Borrower
or the Borrower’s property.
 
(b)  The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement, the Notes or the other Loan Documents
brought in the courts of the State of Illinois located in Cook County or the
U.S. District Court for the Northern District of Illinois, and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.
 
11.11.  Set-off.  The Borrower agrees that in addition to any right of
recoupment, set-off, banker’s lien or counterclaim the Agent or any Bank may
otherwise have, the Agent and each Bank shall be entitled to offset deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and other claims of the Borrower at any of the Agent’s
or such Bank’s offices, in Dollars or in any other currency, against any amount
payable to the Agent or such Bank hereunder which is not paid when due
(regardless of whether such deposits and other claims are then due).
 
11.12.  Governing Law.  THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE
STATE OF ILLINOIS.
 
11.13.  Waiver of Jury Trial.  THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
[SIGNATURE PAGES FOLLOW]
 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written,
 
HEARTLAND FINANCIAL USA, INC.


By:    /s/                                                                       
Name:    John K.
Schmidt                                                                       
Title:      EVP, CFO,
COO                                                                     


Address:                                1398 Central Avenue
Dubuque, Iowa 52004-0778


Telecopier No.                       (663) 589-1951


Attention:                              John K. Schmidt,
Executive Vice President and
Chief Financial Officer


Telephone No.                       (563) 589-1994


THE NORTHERN TRUST COMPANY,
as Agent


By:  /s/                                                                         
Name:  Lisa
McDermott                                                                         
Title:    VP
                                                                      


Address:                                50 South LaSalle Street
Chicago, Illinois  60675


Telecopier No.                       (312) 444-4906


Attention:                                Lisa McDermott
  Vice President


Telephone No.                        (312) 444-2336



BANKS:
 
THE NORTHERN TRUST COMPANY


By:    /s/                                                                       
Name:    Lisa
McDermott                                                                       
Title:       VP                                                                    


Address:                                50 South LaSalle Street
Chicago, Illinois  60675


Telecopier No.                        (312) 444-4906


Attention:                                Lisa McDermott,
  Vice President


Telephone No.                        (312) 444-2336


HARRIS TRUST AND SAVINGS BANK,


By:               /s/                                                             
Name:         Thomas J.
Wilson                                                                  
Title:            Vice
President                                                               


Address:                                111 West Monroe Street, 5th Floor
                                                Chicago, IL 60603


Telecopier No.                      (312) 765 - 8382


Attention:                               Thomas J. Wilson


Telephone No.                       (312) 461 - 7112


WELLS FARGO BANK, N.A.,


By:                /s/                               
Name:            Leighton D. Kor                                    
Title:              Vice President                                 
 
Address:                                  MAC N8200-098
                                                   666 Walnut Street
                                                   Des Moines, IA  50309

Telecopier No.                         (515) 245 - 3314


Attention:                                Leighton Kor


Telephone No.                        (515) 245  - 3364


U.S. BANK NATIONAL ASSOCIATION


By:                 /s/                              
Name:            Noel W. Licht                                   
Title:              Assistant Vice President                                


Address:                                  222 Second Avenue SE
                                                  Cedar Rapids, IA  52401
 


Telecopier No.                         (319) 368 - 4229


Attention:           Noel W. Licht


Telephone No.                          (319) 368 - 4571









 
 
Schedule 1
 
INFORMATION CONCERNING BANKS
 


Name of Bank
Commitment
Applicable
Lending Offices
     
The Northern Trust Company
$20,000,000
For all Loans:
50 South LaSalle Street
Chicago, Illinois  60675
 
Harris N.A.
$16,000,000
For all Loans:
111 West Monroe
Chicago, Illinois  60603
 
Wells Fargo Bank, N.A.
$16,000,000
For all Loans:
 
U.S. Bank National Association
$  8,000,000
For all Loans:
222nd Avenue
Cedar Rapids, Iowa  52401
 
Total Commitments
$60,000,000
 






 
Schedule 2
 
AUTHORIZED OFFICERS
 


 
[To be provided by the Borrower]
 



      
                  CHDB03 9125071.6   06-Jun-07 12:41  05009831              
    


--------------------------------------------------------------------------------





 
 
Schedule 6.8
 
LITIGATION AND CONTINGENT LIABILITIES
 


 
[To be provided by the Borrower]
 



      
                  CHDB03 9125071.6   06-Jun-07 12:41  05009831              
    


--------------------------------------------------------------------------------



Schedule 6.14
 
SUBSIDIARIES
 


 
[To be provided by the Borrower]
 


Name
Jurisdiction of Incorporation
Percentage
Ownership




      
                  CHDB03 9125071.6   06-Jun-07 12:41  05009831              
    


--------------------------------------------------------------------------------





 
 
Schedule 7.5(a)
 
INDEBTEDNESS
 


 
[To be provided by the Borrower]
 



      
                  CHDB03 9125071.6   06-Jun-07 12:41  05009831              
    


--------------------------------------------------------------------------------





 
 
Schedule 7.5(b)
 
LIENS
 


 
[To be provided by the Borrower]
 



      
                  CHDB03 9125071.6   06-Jun-07 12:41  05009831              
    


--------------------------------------------------------------------------------



EXHIBIT A
 
REVOLVING CREDIT NOTE
 
$_______________                                                                                                           Chicago,
Illinois
 
_____________, 2007
 
FOR VALUE RECEIVED, on or before the Revolving Credit Commitment Termination
Date, as defined in the Credit Agreement, hereafter referred to, HEARTLAND
FINANCIAL USA, INC., a corporation organized under the laws of Delaware,
promises to pay to the order of __________________________ (the “Bank”) at the
office of The Northern Trust Company, as agent, at 50 South LaSalle Street,
Chicago, Illinois 60675, the lesser of the principal sum of ________ Dollars
($_______), or the amount outstanding as indorsed on the grid attached to this
Note (or recorded in the Bank’s books and records, if the Bank is the holder
hereof).  Such endorsement or recording by the Bank shall be rebuttably
presumptive evidence of the principal balance due on this Note.
 
The unpaid principal amount from time to time outstanding shall bear interest
from the date of this Note at the rates and payable on the dates set forth in
the Credit Agreement, hereafter referred to.
 
Payments of both principal and interest are to be made in immediately available
funds in lawful money of the United States of America.
 
This Note evidences indebtedness incurred under an Amended and Restated Credit
Agreement dated as of June 8, 2007 (and, if amended, all amendments thereto)
(the “Credit Agreement”) among the undersigned, certain banks and The Northern
Trust Company, as agent, to which Credit Agreement reference is hereby made for
a statement of its terms and provisions, including those under which this Note
may be paid prior to its due date or have its due date accelerated.
 
The undersigned agrees to pay or reimburse the Bank and any other holder hereof
for all costs and expenses of preparing, seeking advice in regard to, enforcing,
and preserving its rights under this Note or any document or instrument executed
in connection herewith (including legal fees and reasonable time charges of
attorneys who may be employees of the Bank, whether in or out of court, in
original or appellate proceedings or in bankruptcy).  The undersigned
irrevocably waives presentment, protest, demand and notice of any kind in
connection herewith.
 
This Note is made under and governed by the internal laws of the State of
Illinois, and shall be deemed to have been executed in the State of Illinois.
 



HEARTLAND FINANCIAL USA, INC.


By:                                                                           
Name:                                                                           
Title:                                                                           





      
        CHDB03 9125071.6   06-Jun-07 12:41  05009831A-      
    


--------------------------------------------------------------------------------



EXHIBIT B
 
FORM OF OPINION OF COUNSEL OF BORROWER
 


 
_______________, 2007
 


 
The Northern Trust Company, as Agent
 
The Banks (as defined in the
 
   Amended and Restated Credit Agreement referred to
 
   below), and their respective successors and assigns
 
50 South LaSalle Street
 
Chicago, Illinois 60675
 
Gentlemen/Ladies:
 
We are counsel for Heartland Financial USA, Inc. (the “Company”), and have
represented the Company in connection with its execution and delivery of an
Amended and Restated Credit Agreement dated as of June 8, 2007 (the “Credit
Agreement”) among the Company, the Banks party thereto and The Northern Trust
Company, as Agent, and providing for Loans in an aggregate principal amount not
exceeding $60,000,000 at any one time outstanding.  All capitalized terms used
in this opinion and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.
 
In so acting, we, as counsel for the Company, have made such factual inquiries,
and we have examined or caused to be examined such questions of law, as we have
considered necessary or appropriate for the purposes of this opinion and, upon
the basis of such inquiries and examination, advise you that, in our opinion:
 
1.  The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the necessary corporate
power to execute, deliver and perform the Credit Agreement and the Notes and to
borrow under the Credit Agreement.  The Company is duly qualified to transact
business in each jurisdiction where such qualification is necessary in view of
the property owned or business conducted by the Company and where the failure to
so qualify would have a material adverse effect on the Company.  The Company is
a bank holding company duly registered with the Board of Governors of the
Federal Reserve System under the Bank Holding Company Act of 1956, as amended.
 
C1102122283263.8
 
2.  The execution, delivery and performance by the Company of the Credit
Agreement and the Notes and the borrowings thereunder have been duly authorized
by all necessary corporate action, and do not and will not violate any provision
of law or regulation, writ, order or judgment, or any provision of the Company’s
articles of incorporation or by-laws and do not and will not result in the
breach of, or constitute a default or require any consent under, or result in
the creation of any Lien upon any of its properties, revenues or assets pursuant
to, any indenture or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary or its
properties may be bound.
 
3.  The Credit Agreement and the Notes have been duly executed and delivered on
behalf of the Company and constitute legal, valid and binding obligations of the
Company which are enforceable in accordance with their respective terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or other similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
4.  No authorizations, consents, approvals, licenses, filings or registrations
from or with any governmental or regulatory authority or agency are required in
connection with the execution, delivery and performance by the Company of the
Credit Agreement and the Notes.
 
5.  There are no legal or arbitral proceedings, and no proceedings by or before
any governmental or regulatory authority or agency, pending or threatened
against or affecting the Company or any of its Subsidiaries, or any properties
or rights or the Company or any of its Subsidiaries, which, if adversely
determined, would have a material adverse effect on the consolidated financial
condition, operations, business or prospects taken as a whole of the Company and
its Subsidiaries.
 
6.  The Company is in compliance in all material respects with all rules and
regulations of the Bank Holding Company Act, as amended, and with all existing
regulations of the Board of Governors of the Federal Reserve System relating to
bank holding companies.
 
7.  The Company is not an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
8.  The Company is not under investigation by, or operating under any
restrictions (applicable specifically to the Company) imposed by, any regulatory
authority.
 
The opinions set forth herein are intended solely for the benefit of the
addressees hereof in connection with the transactions contemplated herein and
assignees and participants under the Credit Agreement and shall not be relied
upon by any other person or for any other purpose without our prior written
consent.
 
 
Very truly yours,
 





      
        CHDB03 9125071.6   06-Jun-07 12:41  05009831B-      
    


--------------------------------------------------------------------------------



EXHIBIT C
 
FORM OF OPINION OF COUNSEL OF GUARANTOR
 
____________, 2007
 
The Northern Trust Company, as Agent
 
The Banks (as defined in the
 
   Amended and Restated Credit Agreement referred to
 
   below), and their respective successors and assigns
 
50 South LaSalle Street
 
Chicago, Illinois 60675
 
Gentlemen/Ladies:
 
We have acted as counsel to Citizens Finance Co. (the “Guarantor”) and I am
delivering to you this opinion of counsel upon which you may rely, in connection
with a Guaranty dated as of June 8, 2007 (the “Guaranty”) of the Guarantor in
favor of The Northern Trust Company, as Agent covering the liabilities of
Heartland Financial USA, Inc. (the “Borrower”) to the Agent and the Banks under
that certain Amended and Restated Credit Agreement dated as of June 8, 2007 (the
“Credit Agreement”) among the Borrower, The Northern Trust Company, as Agent and
the Banks party thereto.
 
In so acting, I, as counsel for the Guarantor, have made or caused to be made
such factual inquires, and I have examined or caused to be examined such
questions of law, as I have considered necessary or appropriate for the purposes
of this opinion and, upon the basis of such inquiries and examinations, advise
you that, in my opinion:
 
1.  The Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of __________ and is duly qualified
(licensed) to transact business in all places where failure to do so might have
a material adverse effect on the financial conditions, prospects or business of
the Guarantor.
 
2.  The Guarantor has full corporate power and authority to own and operate its
properties and assets, carry on its business as presently conducted, execute and
deliver the Guaranty, and perform its obligations thereunder.
 


 
CH02/22283263.8
3.  The execution and delivery of the Guaranty and the performance by the
Guarantor of its obligations thereunder have been duly authorized by all
necessary corporate action, and the Guaranty has been duly executed and
delivered on behalf of the Guarantor and constitutes the valid and binding
obligation of the Guarantor, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.
 
4.  There is no provision in the Guarantor’s articles of incorporation or
by-laws, nor any provision in any indenture, mortgage, contract or agreement
which the Guarantor is a party or by which it or its properties may be bound,
nor any law, statute, rule or regulation, or any writ, order or decision of any
court or governmental instrumentality binding on the Guarantor which would be
contravened by the execution and delivery of the Guaranty, nor do any of the
foregoing prohibit the Guarantor’s performance of any term, provision,
condition, covenant or any other obligation of the Guarantor contained therein.
 
5.  No authorizations, consents, approvals, licenses, filings or registrations
from or with any governmental or regulatory authority or agency are required in
connection with the execution, delivery and performance by the Guarantor of the
Guaranty.
 
6.  There are no legal or arbitral proceedings, and no proceedings by or before
any governmental or regulatory authority or agency, pending or threatened
against or affecting the Guarantor or any properties or rights or the Guarantor
which, if adversely determined, would have a material adverse effect on the
consolidated financial condition, operations, business or prospects of the
Guarantor.
 
The opinions set forth herein are intended solely for the benefit of the
addressees hereof in connection with the transactions contemplated herein and
assignees and participants under the Credit Agreement and shall not be relied
upon by any other person or for any other purpose without our prior written
consent.
 
Very truly yours,





      
        CHDB03 9125071.6   06-Jun-07 12:41  05009831C-      
    


--------------------------------------------------------------------------------



EXHIBIT D
 


 
FORM OF GUARANTY AGREEMENT
 


 
Please see attached.
 



      
        CHDB03 9125071.6   06-Jun-07 12:41  05009831D-      
    


--------------------------------------------------------------------------------

      
        TABLE OF CONTENTS      
      
        
      
      
        Page      
 
      
        
      
    
SECTION 1.
 
THE LOANS
 
1
 
         
1.1.
 
Revolving Credit Loans
 
1
 
 
1.2.
 
Revolving Credit Loans Pursuant to Notice
 
1
 
 
1.3.
 
Voluntary Reduction of Commitments
 
2
 
 
1.4.
 
Prepayment, Conversions and Continuations
 
2
 
 
1.5.
 
Interest
 
2
 
 
1.6.
 
Lending Offices
 
3
 
 
1.7.
 
Several Obligations; Remedies Independent
 
3
 
 
1.8.
 
Notes
 
3
 
 
1.9.
 
Business Day Payments
 
3
 
 
1.10.
 
Extension of Commitments and Replacement of Banks
 
3
 
 
1.11.
 
Repayment
 
5
 
       
SECTION 2.
 
FEES
 
5
 
         
2.1.
 
Facility Fee
 
5
 
 
2.2.
 
Agency Fee
 
5
 
       
SECTION 3.
 
THE PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC
 

 
5
 
         
3.1.
 
Payments
 
5
 
 
3.2.
 
Pro Rata Treatment
 
5
 
 
3.3.
 
Computations
 
6
 
 
3.4.
 
Minimum Amounts
 
6
 
 
3.5.
 
Certain Notices
 
6
 
 
3.6.
 
Non-Receipt of Funds by the Agent
 
7
 
 
3.7.
 
Sharing of Payments
 
7
 
       
SECTION 4.
 
YIELD, CAPITAL MAINTENANCE AND TAX PROVISIONS
 
7
 
         
4.1.
 
Additional Costs
 
7
 
 
4.2.
 
Limitation on Types of Loans
 
8
 
 
4.3.
 
Illegality
 
9
 
 
4.4.
 
Treatment of Affected Loans
 
9
 
 
4.5.
 
Compensation
 
10
 
 
4.6.
 
Taxes
 
10
 
       
SECTION 5.
 
CONDITIONS PRECEDENT
 
12
 
         
5.1.
 
Initial Credit Extension
 
12
 
 
5.2.
 
Initial and Subsequent Credit Extensions
 
14
 
       
SECTION 6.
 
REPRESENTATIONS AND WARRANTIES
 
14
 
         
6.1.
 
Organization
 
14
 
 
6.2.
 
Authorization; No Conflict
 
14
 
 
6.3.
 
Financial Statements
 
14
 
 
6.4.
 
Taxes
 
15
 
 
6.5.
 
Liens
 
15
 
 
6.6.
 
Adverse Contracts
 
15
 
 
6.7.
 
Regulation U
 
15
 
 
6.8.
 
Litigation and Contingent Liabilities
 
15
 
 
6.9.
 
FDIC Insurance
 
16
 
 
6.10.
 
Investigations
 
16
 
 
6.11.
 
Bank Holding Company
 
16
 
 
6.12.
 
ERISA
 
16
 
 
6.13.
 
Environmental Laws
 
17
 
 
6.14.
 
Subsidiaries
 
17
 
       
SECTION 7.
 
CONVENANTS
 
17
 
         
7.1.
 
Existence, Mergers, Etc.
 
17
 
 
7.2.
 
Reports, Certificates and Other Information
 
18
 
 
7.3.
 
Inspection
 
19
 
 
7.4.
 
Financial Requirements
 
19
 
 
7.5.
 
Indebtedness, Liens And Taxes
 
20
 
 
7.6.
 
Investments and Loans
 
22
 
 
7.7.
 
Capital Structure and Dividends
 
22
 
 
7.8.
 
Maintenance Of Properties
 
23
 
 
7.9.
 
Insurance
 
23
 
 
7.10.
 
Use of Proceeds
 
23
 
 
7.11.
 
Well Capitalized
 
23
 
 
7.12.
 
Compliance with Law
 
24
 
 
7.13.
 
Obligations Pertaining to Trust Preferred Securities and Trust Indebtedness
 

 
24
 
       
SECTION 8.
 
EVENTS OF DEFAULT
 
24
 
         
8.1.
 
Events of Default
 
24
 
 
8.2.
 
Remedies
 
26
 
       
SECTION 9.
 
DEFINITIONS AND ACCOUNTING
 
26
 
         
9.1.
 
Defined Terms
 
26
 
 
9.2.
 
Accounting
 
33
 
       
SECTION 10.
 
THE AGENT
 
33
 
         
10.1.
 
Appointment, powers and Immunities
 
33
 
 
10.2.
 
Reliance by Agent
 
34
 
 
10.3.
 
Defaults
 
34
 
 
10.4.
 
Rights as a Bank
 
34
 
 
10.5.
 
Indemnification
 
34
 
 
10.6.
 
Non-Reliance on Agent and other Banks
 
35
 
 
10.7.
 
Failure to Act
 
35
 
 
10.8.
 
Resignation of Agent
 
35
 
       
SECTION 11.
 
MISCELLANEOUS
 
35
 
         
11.1.
 
Wavier
 
35
 
 
11.2.
 
Notices
 
36
 
 
11.3.
 
Expenses, Etc.
 
36
 
 
11.4.
 
Amendments, Etc.
 
36
 
 
11.5.
 
Successors and Assigns
 
36
 
 
11.6.
 
Assignments and Participations
 
36
 
 
11.7.
 
Survival
 
38
 
 
11.8.
 
Captions
 
38
 
 
11.9.
 
Counterparts
 
38
 
 
11.10.
 
Jurisdiction, Service of Process
 
38
 
 
11.11.
 
Set-off
 
39
 
 
11.12.
 
Governing Law
 
39
 
 
11.13.
 
Waiver of Jury Trial
 
39
 




      
        --      
      
                  CHDB03 9125071.6   06-Jun-07 12:41  05009831              
    


--------------------------------------------------------------------------------


